 



Exhibit 10.1
EXECUTION COPY
 
(JPMORGAN LOGO) [p72883p7288301.gif]
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of September 7, 2006
among
INSIGHT ENTERPRISES, INC.,
the EUROPEAN BORROWERS
from time to time party hereto,
The LENDERS party hereto,
J.P. MORGAN EUROPE LIMITED,
as European Agent,
LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    32  
SECTION 1.03. Terms Generally
    32  
SECTION 1.04. Accounting Terms; GAAP
    33  
SECTION 1.05. Foreign Currency Calculations
    33  
 
       
ARTICLE II The Credits
    34  
 
       
SECTION 2.01. Commitments
    34  
SECTION 2.02. Loans and Borrowings
    35  
SECTION 2.03. Requests for Revolving Borrowings
    36  
SECTION 2.04. Swingline Loans
    37  
SECTION 2.05. Letters of Credit
    39  
SECTION 2.06. Funding of Borrowings
    43  
SECTION 2.07. Interest Elections
    43  
SECTION 2.08. Termination and Reduction of Commitments
    45  
SECTION 2.09. Increase in Commitments
    45  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    46  
SECTION 2.11. Prepayment of Loans
    48  
SECTION 2.12. Fees
    49  
SECTION 2.13. Interest
    50  
SECTION 2.14. Alternate Rate of Interest
    51  
SECTION 2.15. Increased Costs
    52  
SECTION 2.16. Break Funding Payments
    53  
SECTION 2.17. Taxes
    54  
SECTION 2.19. EU Lending Passport; Local Branch Availability
    56  
SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    59  
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
    61  
 
       
ARTICLE III Representations and Warranties
    62  
 
       
SECTION 3.01. Organization; Powers
    62  
SECTION 3.02. Authorization; Enforceability
    62  
SECTION 3.03. Governmental Approvals; No Conflicts
    63  
SECTION 3.04. Financial Condition; No Material Adverse Change
    63  
SECTION 3.05. Properties; Insurance
    64  
SECTION 3.06. Litigation, Environmental and Labor Matters
    64  
SECTION 3.07. Compliance with Laws and Agreements
    65  
SECTION 3.08. Investment Company Status
    65  
SECTION 3.09. Taxes
    65  
SECTION 3.10. ERISA
    65  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 3.11. Subsidiaries; Ownership of Capital Stock
    65  
SECTION 3.12. Solvency
    65  
SECTION 3.13. Disclosure
    65  
SECTION 3.14. Regulation U
    66  
SECTION 3.15. Security Interest in Collateral
    66  
 
       
ARTICLE IV Conditions
    67  
 
       
SECTION 4.01. Effective Date
    67  
SECTION 4.02. Each Credit Event
    68  
 
       
ARTICLE V Affirmative Covenants
    69  
 
       
SECTION 5.01. Financial Statements and Other Information
    69  
SECTION 5.02. Notices of Material Events
    71  
SECTION 5.03. Existence; Conduct of Business
    72  
SECTION 5.04. Payment of Obligations
    72  
SECTION 5.05. Maintenance of Properties; Insurance
    72  
SECTION 5.06. Books and Records; Inspection Rights
    72  
SECTION 5.07. Compliance with Laws
    73  
SECTION 5.08. Use of Proceeds and Letters of Credit
    73  
SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors
    73  
 
       
ARTICLE VI Negative Covenants
    75  
 
       
SECTION 6.01. Indebtedness
    76  
SECTION 6.02. Liens
    77  
SECTION 6.03. Fundamental Changes
    79  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    80  
SECTION 6.05. Swap Agreements
    82  
SECTION 6.06. Restricted Payments
    82  
SECTION 6.07. Transactions with Affiliates
    82  
SECTION 6.08. Restrictive Agreements
    82  
SECTION 6.09. Sale and Leaseback Transactions
    83  
SECTION 6.10. Financial Covenants
    83  
 
       
ARTICLE VII Events of Default
    83  
 
       
ARTICLE VIII The Agents
    86  
 
       
ARTICLE IX Collection Allocation Mechanism
    89  
 
       
SECTION 9.01. Implementation of CAM
    89  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 9.02. Letters of Credit
    90  
 
       
ARTICLE X Guarantee
    92  
 
       
ARTICLE XI Miscellaneous
    93  
 
       
SECTION 11.01. Notices
    93  
SECTION 11.02. Waivers; Amendments
    96  
SECTION 11.03. Expenses; Indemnity; Damage Waiver
    98  
SECTION 11.04. Successors and Assigns
    99  
SECTION 11.05. Survival
    103  
SECTION 11.06. Counterparts; Integration; Effectiveness
    103  
SECTION 11.07. Severability
    103  
SECTION 11.08. Right of Setoff
    104  
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process
    104  
SECTION 11.10. WAIVER OF JURY TRIAL
    105  
SECTION 11.11. Headings
    105  
SECTION 11.12. Confidentiality
    105  
SECTION 11.13. Conversion of Currencies
    106  
SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks
    106  
SECTION 11.15. English Language
    107  
SECTION 11.16. Appointment for Perfection
    107  
SECTION 11.17. Borrower Limitations
    107  
 
       
ARTICLE XII No Novation; References to this Agreement in Loan Documents
    108  
 
       
SECTION 12.01. No Novation
    108  
SECTION 12.02. References to This Agreement In Loan Documents
    108  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01(a) — Mandatory Cost Formulae
Schedule 1.01(b) — Initial Subsidiary Guarantors
Schedule 2.01 — Lenders and Commitments
Schedule 2.05 — Existing Letters of Credit
Schedule 2.20 — Payment Instructions
Schedule 3.11 — Subsidiaries
Schedule 3.16 — Initial Material Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.08 — Restrictive Agreements
EXHIBITS:
Exhibit A        — Form of Assignment and Assumption
Exhibit B        — List of Closing Documents
Exhibit C        — Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 7, 2006
among INSIGHT ENTERPRISES, INC., a Delaware corporation (the “Company”), the
EUROPEAN BORROWERS (as defined below), the LENDERS party hereto, J.P. MORGAN
EUROPE LIMITED, as European Agent, LASALLE BANK NATIONAL ASSOCIATION, as
Syndication Agent, U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent, and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENTS
          WHEREAS, the Company, certain Lenders and the Administrative Agent are
parties to that certain Three-Year Revolving Credit Agreement, dated as of
December 31, 2002 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”); and
          WHEREAS, the Borrowers, the Lenders and the Agents have agreed to
amend and restate the Existing Credit Agreement in its entirety.
          NOW, THEREFORE, in consideration of the mutual covenants herein, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Existing Credit
Agreement is hereby amended and restated in its entirety as of the date hereof
as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing to the Company
under the US Tranche, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.
          “Acquired Entity” means the assets or Person acquired in connection
with a Permitted Acquisition or other investment permitted under Section 6.04.
          “Acquired Entity EBITDA” means, with respect to any Acquired Entity
subject to a Permitted Acquisition, for any period, the net income (or loss) of
such Person and its Subsidiaries calculated on a consolidated basis for such
period plus, to the extent deducted from revenues in determining the net income
(or loss) of such Person and its Subsidiaries as described above, (i) for any
period, the interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by the Company from
financial statements of the

 



--------------------------------------------------------------------------------



 



Acquired Entity delivered to the Administrative Agent prior to the consummation
of such Permitted Acquisition (which financial statements shall be audited
through the end of the most recently ended fiscal year and, for each subsequent
fiscal quarter, shall be prepared by the Acquired Entity on a basis consistent
with such audited financial statements) and shall be subject to the consent of
the Administrative Agent acting in good faith; provided, that when calculating
Acquired Entity EBITDA with respect to the Spectrum Acquisition through the
period ending September 30, 2007, the Company may use amounts related to
historical Spectrum EBITDA as set forth in pro-forma consolidated financial
statements or other pro-forma consolidated financial information appearing in
Form 8-K filings or footnotes set forth in Form 10-Q filings made from time to
time through such period by the Company with the Securities and Exchange
Commission.
          “Adjusted Consolidated EBITDA” means, as of any date of determination
and without duplication: (i) Consolidated EBITDA for the Company and its
consolidated Subsidiaries for the four fiscal quarter period then most recently
ended, plus (ii) Acquired Entity EBITDA for such period for each Permitted
Acquisition consummated on or after the Effective Date. Effective upon the
consummation of a Permitted Acquisition (including the Spectrum Acquisition),
Adjusted Consolidated EBITDA shall be adjusted to include Acquired Entity EBITDA
for the applicable Acquired Entity.
          “Adjusted LIBO Rate” means an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided
that, with respect to Eurocurrency Borrowings denominated in an Alternative
Currency, the Adjusted LIBO Rate shall mean the LIBO Rate.
          “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, collectively, the Administrative Agent and the
European Agent, and “Agent” means either one of them.
          “Alternate Base Rate” means, for any day for any Loan, Letter of
Credit or other financial accommodation under the US Tranche that is made to the
Company and that specifies or that requires that the interest rate applicable
thereto be the “Alternate Base Rate”, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, with the understanding that any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate.

2



--------------------------------------------------------------------------------



 



          “Alternative Currency” means (i) Euro, (ii) Sterling and (iii) any
other currency other than US Dollars that is freely available, freely
transferable and freely convertible into US Dollars, in which dealings in
deposits are carried on in the Applicable Interbank Market, and that is approved
by the Lenders (such approval not to be unreasonably withheld).
          “Applicable Agent” means (a) the Administrative Agent with respect to
a Loan, Letter of Credit or other financial accommodation extended to the
Company under the US Tranche, with respect to any payment hereunder that does
not relate to a particular Loan or Borrowing and is not covered by clause (b)
hereof, and with respect to the administration of the transactions evidenced
hereby generally, and (b) the European Agent with respect to a Loan or other
financial accommodation extended to any European Borrower or, solely with
respect to the European Tranche, the Company, and with respect to the
administration of the European portion of the transactions evidenced hereby.
          “Applicable Interbank Market” means for any Loan or other financial
accommodation denominated in (x) Euro, the European interbank market, and (y) US
Dollars or any Alternative Currency other than Euro, the London interbank
market.
          “Applicable Interbank Rate” means (x) for any Loan, Letter of Credit
or other financial accommodation made to the Company under the US Tranche or any
other Borrower under any Tranche in a currency other than Euro, the Adjusted
LIBO Rate and (y) for any Loan or other financial accommodation made to any
Borrower in Euro, the EURIBO Rate.
          “Applicable Rate” means, for any day, with respect to any ABR Loan,
any Eurocurrency Loan or any Letter of Credit participation fee under
Section 2.12(b), or the commitment fees payable pursuant to Section 2.12(a), as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Loan Spread”, “Eurocurrency Loan Spread and Letter of Credit Participation
Fee Percentage,” or “Commitment Fee Percentage,” as the case may be, based upon
the Total Leverage Ratio as reflected in the then most recently delivered
quarterly or annual financials as required under Section 5.01:

                                              Eurocurrency Loan                
    Spread and Letter of   Commitment Pricing   Total Leverage   ABR Loan  
Credit Participation   Fee Level:   Ratio:   Spread:   Fee Percentage:  
Percentage:
Level I
  Less than 1.00 to 1.00     0.00 %     0.625 %     0.15 %
 
                           
Level II
  Equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00     0.00 %  
  0.875 %     0.175 %
 
                           
Level III
  Equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00     0.00 %  
  1.125 %     0.225 %
 
                           
Level IV
  Equal to or greater than 2.00 to 1.00     0.00 %     1.375 %     0.275 %

3



--------------------------------------------------------------------------------



 



          For purposes of the foregoing,
     (i) if at any time the Company fails to deliver any financials required
under Section 5.01 on or before the date any financials are due, then Pricing
Level IV shall be deemed applicable until five (5) Business Days after such
financials, together with all corresponding compliance certificates required by
Section 5.01(c), are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable;
     (ii) adjustments, if any, to the Pricing Level then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable financials and corresponding compliance certificates required by
Section 5.01(c) (it being understood and agreed that each change in Pricing
Level shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
     (iii) each determination of the Applicable Rate made by the Administrative
Agent in accordance with the foregoing shall, if reasonably determined, be
conclusive and binding on the Company, all of its Subsidiaries and each Lender.
     Notwithstanding the foregoing, during the period beginning on the Effective
Date and ending on the date of delivery of the applicable financials for the
fiscal quarter ending September 30, 2006, the Applicable Rate shall be based on
Pricing Level II, and thereafter, the Applicable Rate shall be determined in
accordance with the preceding table and provisions.
          “Approved Fund” has the meaning assigned to such term in
Section 11.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
          “Attributable Debt” in respect of a Sale and Leaseback Transaction
means, at any date of determination, (a) if such Sale and Leaseback Transaction
is a Capitalized Lease Obligation, the amount of Indebtedness represented
thereby according to the definition of

4



--------------------------------------------------------------------------------



 



“Capitalized Lease Obligations,” and (b) in all other instances, the present
value (discounted at the interest rate implicit in such transaction, determined
in accordance with GAAP) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale and
Leaseback Transaction (including any period for which such lease has been
extended).
          “Attributable Receivables Indebtedness” at any time means the
principal amount of Indebtedness which (a) if a Permitted Receivables Facility
is structured as a secured lending agreement, constitutes the principal amount
of such Indebtedness or (b) if a Permitted Receivables Facility is structured as
a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means the Company or any European Borrower, as applicable,
and “Borrowers” means all of the foregoing.
          “Borrowing” means Loans (including one or more Swingline Loans) of the
same Class, Type and currency, made on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” means (a) in the case of a Borrowing (other than
Swingline Loans) denominated in US Dollars, $1,000,000, (b) in the case of a
Borrowing (other than Swingline Loans) denominated in Euro or an Alternative
Currency (but not Sterling), €1,000,000 (or the U.S. Dollar Equivalent thereof),
(c) in the case of a Borrowing (other than Swingline Loans) denominated in
Sterling, £1,000,000 (or the U.S. Dollar Equivalent thereof), (d) in the case of
a US Tranche Swingline Loan, $500,000, and (e) in the case of a European Tranche
Swingline Loan, €100,000 or £100,000, as the case may be (or the US Dollar
Equivalent thereof).
          “Borrowing Multiple” means (a) in the case of a Borrowing (other than
Swingline Loans) denominated in US Dollars, $1,000,000, (b) in the case of a
Borrowing (other than Swingline Loans) denominated in Sterling, £1,000,000,
(c) in the case of a Borrowing (other than Swingline Loans) denominated in Euro,
€1,000,000, (d) in the case of a US Tranche Swingline Loan, $100,000, (e) in the
case of a European Tranche Swingline Loan denominated in Sterling, £100,000,
(f) in the case of a European Tranche Swingline Loan denominated in Euro,
€100,000, and (g) in the case of a Borrowing denominated in an Alternative
Currency other than Euro or Sterling, such amount as the Company and the
Administrative Agent (and, in the case of a Swingline Loan, the Swingline
Lender) shall agree upon the institution of such Alternative Currency hereunder.

5



--------------------------------------------------------------------------------



 



          “Borrowing Request” means a request by a Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars or any Alternative Currency other than Euro, the
term “Business Day” shall also exclude any day that is not a London Business
Day, and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude (i) any day that is not a TARGET Day and
(ii) any day that is not a London Business Day.
          “CAM” means the mechanism for the allocation and exchange of interests
in Loans, participations in Letters of Credit and other extensions of credit
under the several Tranches and collections thereunder established under
Article IX.
          “CAM Exchange” means the exchange of any Lender’s interests provided
for in Article IX.
          “CAM Exchange Date” means the first date on which there shall occur
(a) any event referred to in clause (h) or (i) of Article VII in respect of the
Company or (b) an acceleration of Loans pursuant to Article VII.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date
of the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the LC Exposure of such
Lender and (iii) the Swingline Exposure of such Lender, in each case immediately
prior to the occurrence of the CAM Exchange Date (but after giving effect to
Sections 9.01(a)(ii) and (iii)), and (b) the denominator shall be the aggregate
US Dollar Equivalent (as so determined) of the sum, without duplication, of
(A) the Obligations owed to all the Lenders (whether or not at the time due and
payable), (B) the aggregate LC Exposures of all the Lenders and (C) the
aggregate Swingline Exposures of all the Lenders, in each case immediately prior
to the occurrence of the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to the Swingline Lender will be deemed
not to include any Swingline Loans except to the extent provided in clause
(a)(iii) above.
          “Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which the Company or a Subsidiary is
reimbursed promptly by the lessor.
          “Capitalized Lease” of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

6



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the Company shall cease to own and control, directly or indirectly, 100%
of the Equity Interests of any European Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to (a) any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are US Tranche
Revolving Loans, US Tranche Swingline Loans, US Tranche Term Loans, European
Tranche Revolving Loans, or European Tranche Swingline Loans, and (b) any
Commitment, refers to whether such Commitment is a US Tranche Revolving
Commitment, a US Tranche Term Loan Commitment or a European Tranche Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Holders of Secured Obligations, to secure the
Secured Obligations.
          “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Obligations, including, without limitation, the
Security Agreements, the Pledge Agreements, the Intellectual Property Security
Agreements, and all other security agreements, mortgages, deeds of trust,
pledges, assignments, financing statements and all other written matter whether
heretofore, now, or hereafter executed by or on behalf any Borrower or any
Subsidiary Guarantor and delivered to any Agent or Lender, together with all
agreements and documents referred to therein or contemplated thereby.
          “Commitment” means a US Tranche Revolving Commitment, a US Tranche

7



--------------------------------------------------------------------------------



 



Term Loan Commitment or a European Tranche Commitment.
          “Company” has the meaning assigned to such term in the heading of this
Agreement.
          “Company Pledge Agreement” means that certain Amended and Restated
Pledge Agreement, dated as of the date hereof, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
          “Company Security Agreement” means the Amended and Restated Security
Agreement, dated as of the date hereof, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
          “Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit C.
          “Consolidated Capital Expenditures” means, with reference to any
period, the Capital Expenditures of the Company and its Subsidiaries calculated
on a consolidated basis for such period.
          “Consolidated EBITDA” means the sum of (a) Consolidated Net Income
plus (b) to the extent deducted from revenues in determining Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) any extraordinary non-cash
or nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business, (vi) any non-cash charges arising from compensation expense
as a result of the adoption of Financial Accounting Standards Board Statement
123 (Revised 2004), “Share-Based Payment”, which requires certain stock-based
compensation to be recorded as expense within the Company’s consolidated
statement of operations and (vii) costs, expenses and fees incurred in
connection with the Transactions consummated on the Effective Date, minus (c)(i)
to the extent included in Consolidated Net Income, any extraordinary non-cash or
nonrecurring non-cash gains realized other than in the ordinary course of
business and (ii) the amount of any subsequent cash payments in respect of any
non-cash charges described in the preceding clause (b)(vi), all calculated for
the Company and its Subsidiaries on a consolidated basis.
          “Consolidated Funded Indebtedness” means, at any time, the sum
(without duplication) of (i) the aggregate principal amount of Consolidated
Indebtedness owing by the Company and its Subsidiaries or for which such Persons
are liable which has actually been funded and is outstanding at such time,
whether or not such amount is due or payable at such time, plus (ii) the
aggregate stated or face amount of all letters of credit at such time for which
any of the Company and its Subsidiaries is the account party or is otherwise
liable (unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by the Company and its Subsidiaries or for which such Persons
are otherwise liable plus (iv) the aggregate of all amounts owing by the Company
and its Subsidiaries or for which such Persons are otherwise liable with respect
to judgments or settlements arising in connection with trials, arbitrations,
mediations, litigation or other forums for dispute resolution.

8



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” means at any time, with respect to any
Person, the Indebtedness of the Company and its Subsidiaries calculated on a
consolidated basis as of such time.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
          “Consolidated Rentals” means, with reference to any period, the
Rentals of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Decrees” has the meaning assigned to such term in Section 2.18(a).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disqualified Equity Interests” means Equity Interests that
(a) require the payment of any cash dividends prior to the date that is 91 days
after the Maturity Date, (b) mature or are mandatorily redeemable (other than
solely for Qualified Equity Interests) or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof (other than solely
for Qualified Equity Interests), in each case in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation on a
fixed date or otherwise, prior to the date that is 91 days after the Maturity
Date (other than (i) upon termination of the Commitments and payment in full of
the Obligations then due and owing or (ii) upon a “change in control”, provided,
that any payment required pursuant to this clause (ii) is contractually
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests prior to the date that is 91 days after the Maturity Date.
          “Domestic Subsidiary” means a Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).
          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro in one or more
member states.

9



--------------------------------------------------------------------------------



 



          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Company or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

10



--------------------------------------------------------------------------------



 



          “EU Lending Passport” means the right of passport to provide lending
services on a cross-border basis under the Council Directive of 20 March 2000
relating to the taking up and pursuit of the business of credit institutions (No
2000/12/EC) in the relevant European Economic Area member state. For purposes
hereof, “EU Lending Passport” shall include each right of passport to the extent
multiple rights of passport are required under the aforementioned Council
Directive to extend credit to Borrowers in their respective jurisdictions of
organization.
          “EURIBO Rate” means, with respect to any Borrowing in Euro under any
Tranche (to the extent permitted under such Tranche), the rate per annum
determined by the European Agent at approximately 11:00 a.m., Brussels time, on
the Quotation Day for such Interest Period by reference to the percentage rate
per annum determined by the Banking Federation of the European Union for
deposits in Euro (as reflected on the applicable Telerate screen page) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “EURIBO Rate” shall be the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the respective interest rates per annum
at which deposits in Euro are offered for such Interest Period to major banks in
the Applicable Interbank Market by JPMorgan Chase Bank, National Association at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period.
          “Euro” or “€” means the currency constituted by the Treaty on the
European Union and as referred to in the EMU Legislation.
          “Eurocurrency”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, are bearing interest at
a rate determined by reference to the Applicable Interbank Rate with respect to
the applicable currency of such Loan or Borrowing.
          “European Agent” means J.P. Morgan Europe Limited, in its capacity as
administrative agent in respect of any extension of credit or other financial
accommodation in favor of a European Borrower or, solely with respect to the
European Tranche, the Company, and in respect of the European portion of the
transactions evidenced hereby.
          “European Borrower” means each of the UK Borrower and the German
Borrower.
          “European Tranche” means the European Tranche Commitments, the
European Tranche Revolving Loans and the European Tranche Swingline Loans.
          “European Tranche Commitment” means, with respect to each Lender, the
commitment of such Lender to make European Tranche Revolving Loans and to
acquire participations in European Tranche Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such European Tranche
Lender’s European Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to

11



--------------------------------------------------------------------------------



 



which such European Tranche Lender shall have assumed its European Tranche
Commitment, as applicable. The aggregate amount of the European Tranche
Commitments on the date hereof is $25,000,000.
          “European Tranche Exposure” means, with respect to any European
Tranche Lender at any time, the US Dollar Equivalent of the sum at such time,
without duplication, of (a) such Lender’s European Tranche Percentage of the sum
of the principal amounts of the outstanding European Tranche Revolving Loans,
plus (b) such Lender’s European Tranche Swingline Exposure at such time.
          “European Tranche Lender” means a Lender with a European Tranche
Commitment.
          “European Tranche Percentage” means, with respect to any European
Tranche Lender, the percentage of the total European Tranche Commitments
represented by such Lender’s European Tranche Commitment. If the European
Tranche Commitments have terminated or expired, the European Tranche Percentages
shall be determined based upon the European Tranche Commitments most recently in
effect, giving effect to any assignments.
          “European Tranche Revolving Borrowing” means a Borrowing comprised of
European Tranche Revolving Loans.
          “European Tranche Revolving Loan” means a Loan made by a European
Tranche Lender pursuant to Section 2.01(c). Each European Tranche Revolving Loan
made to the Company shall be denominated in US Dollars and shall be a
Eurocurrency Loan, and each European Tranche Revolving Loan made to a European
Borrower shall be denominated in an Alternative Currency and shall be a
Eurocurrency Loan.
          “European Tranche Swingline Exposure” means, at any time, the
aggregate principal amount of all European Tranche Swingline Loans outstanding
at such time. The European Tranche Swingline Exposure of any European Tranche
Lender at any time shall be its European Tranche Percentage of the total
European Tranche Swingline Exposure at such time.
          “European Tranche Swingline Lender” means J.P. Morgan Europe Limited,
in its capacity as lender of European Tranche Swingline Loans hereunder.
          “European Tranche Swingline Loan” means a Loan made by the European
Tranche Swingline Lender to a European Borrower pursuant to Section 2.04.
          “European Tranche Swingline Rate” means, for any day, in relation to
any European Tranche Swingline Loan, the percentage rate per annum which is
equal to the rate (rounded upwards to four decimal places) as supplied to the
European Agent at its request quoted by JPMorgan Chase Bank, National
Association to leading banks in the Applicable Interbank Market as of 11:00 a.m.
London time on the day of the proposed Borrowing for the relevant European
Tranche Swingline Loan for the offering of deposits in the relevant currency for
a period comparable to the Interest Period for the relevant European Tranche
Swingline Loan and for settlement on that day.

12



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means on any day, for purposes of determining the US
Dollar Equivalent of any other currency, the rate at which such other currency
may be exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
          “Exchange Rate Date” means, if on such date any outstanding Revolving
Credit Exposure is (or any Revolving Credit Exposure that has been requested at
such time would be) denominated in a currency other than US Dollars, each of:
          (a) the last Business Day of each calendar quarter,
          (b) if an Event of Default has occurred and is continuing, the CAM
Exchange Date and any other Business Day designated as an Exchange Rate Date by
the Administrative Agent in its sole discretion, and
          (c) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to Revolving Loans or (ii) each
request for the issuance, amendment, renewal or extension of any Letter of
Credit or Swingline Loan.
          “Excluded Taxes” means, with respect to any Lender or Issuing Bank,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America (or any political subdivision thereof), or by the
jurisdiction under which such recipient is organized or incorporated or in which
its principal office or any lending office from which it makes Loans hereunder
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a US Tranche Lender, any withholding tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction and would
apply as of the date such US Tranche Lender becomes a party to this Agreement
(or, subject to Section 2.17(f)(ii), in the case of a Lender that becomes a US
Tranche Lender by operation of the CAM Exchange, that would apply as of the date
such Lender becomes a U.S. Tranche Lender) or relates to payments received by a
new lending office designated by such US Tranche Lender and is in effect and
would apply at the time such lending office is designated, (d) in the case of a
European Tranche Lender, any withholding tax that is

13



--------------------------------------------------------------------------------



 



imposed by the United Kingdom, Germany or the United States (or any political
subdivision thereof) on payment by a European Borrower from an office within
such jurisdiction, in any case to the extent such tax is in effect and would
apply as of the date such European Tranche Lender becomes a party to this
Agreement (or, subject to Section 2.17(f)(ii), in the case of a Lender that
becomes a European Tranche Lender by operation of the CAM Exchange, that would
apply as of the date such Lender becomes a European Tranche Lender) or relates
to payments received by a new lending office designated by such European Tranche
Lender and is in effect and would apply at the time such lending office is
designed, or (e) any withholding tax that is attributable to such Lender’s
failure to comply with Section 2.17(e) or (f), except, in the case of clause (c)
or (d) above, to the extent that such withholding tax shall have resulted from
the making of any payment by a Borrower to a location other than the office
designated by the Applicable Agent or such Lender for the receipt of payments of
the applicable type from the applicable Borrower.
          “Existing Credit Agreement” is defined in the Preliminary Statements
hereto.
          “Existing Letters of Credit” has the meaning set forth in
Section 2.05.
          “Exposure” means, with respect to any Lender, such Lender’s US Tranche
Revolving Exposure, US Tranche Term Loan Exposure and European Tranche Exposure.
          “Facility Office” has the meaning assigned to such term in
Section 2.17(f).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means any of the following officers of the
Company: chief executive officer, president, chief financial officer, treasurer
or senior vice president of finance.
          “Fixed Charge Coverage Ratio” means, as of the end of any fiscal
quarter of the Company, the ratio of (a)(i) Consolidated EBITDA during the four
fiscal quarter period then ended minus (ii) Consolidated Capital Expenditures
during such period minus (iii) cash dividends or distributions paid by the
Company on its Equity Interests during such period plus (iv) Consolidated
Rentals during such period to (b)(i) Consolidated Interest Expense during such
period plus (ii) Consolidated Rentals during such period plus (iii) expenses for
taxes paid or taxes accrued during such period (calculated for the Company and
its Subsidiaries on a consolidated basis) plus (iv) the scheduled amortization
of the principal portion of Indebtedness during such period (other than amounts
owing in connection with Permitted Receivables Facilities), including, without
limitation, Capitalized Lease Obligations (calculated for the Company and its
Subsidiaries on a consolidated basis).
          “Foreign Lender” means, as to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this

14



--------------------------------------------------------------------------------



 



definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “German Borrower” means a direct or indirect Subsidiary of the Company
organized under the laws of Germany that shall become party to this Agreement as
a European Borrower pursuant to a joinder agreement in form and substance
reasonably acceptable to the Company, the Agents and the Lenders, which
Subsidiary shall be reasonably acceptable to the Agents and the Lenders;
provided, that upon execution of such joinder agreement the Company shall
deliver or cause to be delivered to the Administrative Agent such corporate
resolutions, formation documents, certificates and opinions (of both U.S. and
German counsel) as shall be reasonably requested by the Administrative Agent, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
          “Governmental Authority” means the government of the United States of
America, Germany, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

15



--------------------------------------------------------------------------------



 



          “Holders of Secured Obligations” means the holders of the Secured
Obligations from time to time and shall refer to (i) each Lender in respect of
its Loans, (ii) the Issuing Bank in respect of LC Disbursements, (iii) the
Agents, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of any Borrower or any Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
any Borrower or any Subsidiary Guarantor hereunder or under other Loan
Documents, (iv) each Lender (or Affiliate thereof), in respect of all Swap
Agreements of the Company to such Lender (or such Affiliate) as exchange party
or counterparty thereunder and (v) their respective successors, transferees and
assigns.
          “Hostile Acquisition” means (a) the acquisition of the Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such Equity Interests which has not been approved (prior to such
acquisition) by the board of directors (or any other applicable governing body)
of such Person or by similar action if such Person is not a corporation and
(b) any such acquisition as to which such approval has been withdrawn.
          “Immaterial Subsidiary” means any Subsidiary of the Company that is
not a Material Subsidiary.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien on property owned
or acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capitalized Lease Obligations of such Person, (h) Off-Balance Sheet
Liabilities of such Person, (i) all Attributable Debt of such Person under Sale
and Leaseback Transactions, (j) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (unless cash collateralized with cash and/or cash equivalents in a
manner permitted hereunder), (k) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (l) with respect to any
Subsidiary of the Company, any Disqualified Equity Interests of such Person and
(m) all Net Mark-to-Market Exposure of such Person under all Swap Agreements.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes and Other
Taxes.
          “Indemnitee” has the meaning set forth in Section 11.03(b).
          “Information Memorandum” means the Confidential Information Memorandum
dated August 2006 relating to the Company and the Transactions.

16



--------------------------------------------------------------------------------



 



          “Initial Subsidiary Guarantor” means each Domestic Subsidiary of the
Company listed on Schedule 1.01(b).
          “Intellectual Property Security Agreements” means each of intellectual
property security documents executed on the Effective Date by the Loan Parties
in favor of the Administrative Agent and such other intellectual property
security documents as the Company or any other Loan Party may from time to time
make in favor of the Administrative Agent.
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of December 31, 2002, among the Administrative Agent, IBM Credit Corporation,
Hewlett Packard Corporation and JPMorgan Chase Bank, National Association, as
Agent for the “Securitization Parties” identified therein, and as acknowledged
by the Company and certain of its Affiliates.
          “Interest Election Request” means a request by the applicable Borrower
to convert or continue a Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan (other than a Swingline
Loan), the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
          “Interest Period” means (a) with respect to any Eurocurrency Borrowing
(other than a European Tranche Swingline Loan), the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the
applicable Borrower may elect and (b) with respect to any European Tranche
Swingline Loan, the period commencing on the date of such Loan and ending on the
date one, seven or fourteen days thereafter, as the applicable Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, with respect to any Eurocurrency Borrowing other than a
European Tranche Swingline Loan, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing (other than a European Tranche Swingline Loan) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
          “Issuing Bank” means JPMorgan Chase Bank, National Association in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). The Issuing Bank may, in its
discretion, arrange for one or more

17



--------------------------------------------------------------------------------



 



Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any US Tranche Revolving Lender
at any time shall be its US Tranche Revolving Percentage of the total LC
Exposure at such time.
          “Lead Arranger” means J.P. Morgan Securities Inc., in its capacity as
sole lead arranger and sole bookrunner.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing other
than in Euro under any Tranche for any Interest Period, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the Quotation Day for such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in the currency of
such Borrowing (as reflected on the applicable Telerate screen page), for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in the currency of such Borrowing are offered for such Interest Period
to major banks in the Applicable Interbank Market by JPMorgan Chase Bank,
National Association at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Documents” means this Agreement, the Subsidiary Guarantee
Agreement, the Collateral Documents, the Intercreditor Agreement, each
promissory note delivered pursuant to this Agreement and each other agreement,
instrument, certificate or other document executed in connection with any of the
foregoing.
          “Loan Parties” means the Borrowers and the Subsidiary Guarantors.

18



--------------------------------------------------------------------------------



 



          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (a) with respect to a Loan, Borrowing or Letter of
Credit extended or issued to the Company under the US Tranche, New York City
time, and (b) with respect to any other Loan or Borrowing, London time.
          “London Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in London are authorized or required by law
to remain closed.
          “Mandatory Cost” is described in Schedule 1.01(a).
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or financial condition of the Company and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of this
Agreement or any other Loan Document or the rights or remedies of the Agents and
the Lenders hereunder and thereunder.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of any Borrower or any Subsidiary in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means any direct or indirect Domestic Subsidiary
of the Company or any direct Foreign Subsidiary of the Company or any Subsidiary
Guarantor, in each case set forth on Schedule 3.16 or designated as a Material
Subsidiary in a Compliance Certificate delivered by the Company pursuant to this
Agreement.
          “Maturity Date” means September 7, 2011.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which the Company or any of its
ERISA Affiliates may have any liability, contingent or otherwise.
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds

19



--------------------------------------------------------------------------------



 



(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but excluding any interest payments), but only as and
when received, (ii) in the case of a casualty, insurance proceeds, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket fees,
expenses and commissions paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Obligations” means the due and punctual payment of (a) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to any Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) each
payment required to be made by the Company under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrowers and the
Subsidiary Guarantors under this Agreement and the other Loan Documents
          “Off-Balance Sheet Liability” of a Person means, without duplication,
(a) any Attributable Receivables Indebtedness of such Person, (b) any
Attributable Debt of such Person under Sale and Lease Back Transactions and
(c) the principal component of (i) any repurchase obligation or liability of
such Person with respect to Receivables or notes receivable sold by such Person,
(ii) any liability under any so-called “synthetic lease” or “tax ownership
operating lease” transaction entered into by such Person or (iii) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the consolidated balance sheets of such Person, but excluding from this clause
(iii) all Operating Leases.
          “Operating Lease” of a Person means any lease of an asset (other than
a Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made

20



--------------------------------------------------------------------------------



 



hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
          “Participant” has the meaning set forth in Section 11.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means (a) subject to the satisfaction of the
terms and conditions in Section 4.01, the Spectrum Acquisition, and (b) any
other acquisition (whether by purchase, merger, consolidation or otherwise but
excluding in any event a Hostile Acquisition) or series of related acquisitions
by the Company or any Subsidiary of all or substantially all the assets of, or
more than fifty percent (50%) of the Equity Interests in, a Person or division
or line of business of a Person if, at the time of and immediately after giving
effect thereto, (i) no Default has occurred and is continuing or would arise
after giving effect thereto, (ii) such Person or division or line of business is
engaged in a type of business that complies with the requirements of the last
sentence of Section 6.03, (iii) the Total Leverage Ratio of the Company shall
not exceed 2.00 to 1.00 and the Fixed Charge Coverage Ratio shall not be less
than 1.25 to 1.00, in each case determined on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) the Company shall have delivered a
Compliance Certificate not less than fifteen (15) days (or such shorter period
as the Administrative Agent shall agree) prior to the consummation of such
acquisition demonstrating compliance with the foregoing clause (iii) and setting
forth the Material Subsidiaries after giving effect to such acquisition.
          “Permitted Encumbrances” means:
          (a) Liens for taxes that are not yet due or are being contested in
compliance with Section 5.04;
          (b) carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or employment laws or regulations;
          (d) Liens securing the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

21



--------------------------------------------------------------------------------



 



          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, rights-of-way, use restrictions,
minor defects or irregularities in title, reservations (including reservations
in any original grant from any government of any water or mineral rights or
interests therein) and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company or
any Subsidiary;
          (g) Liens in favor of payor banks having a right of setoff,
revocation, refund or chargeback with respect of money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;
          (h) deposits securing liability to insurance carriers under insurance
or self-insurance arrangements; and
          (i) Liens created under the Collateral Documents.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, any member state of the European Union
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of such member state), in each case maturing within one year
from the date of acquisition thereof;
     (c) investments in commercial paper maturing within one year from the date
of acquisition thereof and rated, at such date of acquisition, at least A-2 by
S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally;
     (d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

22



--------------------------------------------------------------------------------



 



     (e) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (f) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P or Aaa by Moody’s;
     (g) in the case of any Foreign Subsidiary, high quality, short-term liquid
Investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments in any OECD country of similar quality
as those described in clauses (a) through (f) above; and
     (h) demand deposit accounts maintained in the ordinary course of business.
          “Permitted Receivables Facility” means the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.
          “Permitted Receivables Facility Assets” means (a) Receivables (whether
now existing or arising in the future) of the Company and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related assets which are also so transferred or
pledged to the Receivables Entity and all proceeds thereof and (b) loans to the
Company and its Subsidiaries secured by Receivables (whether now existing or
arising in the future) of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.
          “Permitted Receivables Facility Documents” means each of the documents
and agreements entered into in connection with the Permitted Receivables
Facility, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements (in the case of material documents and agreements)
shall be in form and substance reasonably satisfactory to the Administrative
Agent in all material respects, in each case as such documents and agreements
may be amended, restated, amended and restated, modified, supplemented,
refinanced or replaced from time to time so long as (a) any such amendments,
modifications, supplements, refinancings or replacements do not impose any
conditions or requirements on the Company or any of its Subsidiaries that are
more restrictive in any material respect than those in existence immediately
prior to any such amendment, modification, supplement, refinancing or
replacement, and (b) any such

23



--------------------------------------------------------------------------------



 



amendments, modifications, supplements, refinancings or replacements are not
adverse in any material way to the interests of the Lenders. The Administrative
Agent and the Lenders hereby acknowledge that all Permitted Receivables Facility
Documents in effect on the Effective Date with respect to the Permitted
Receivables Facility to which Insight Receivables, LLC is a party are
satisfactory in form.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledge Agreements” means (i) the Company Pledge Agreement, (ii) the
Subsidiary Pledge Agreement and (iii) such other pledge agreements as may from
time to time be made by the Company or any other Loan Party in favor of the
Administrative Agent for the benefit of the Holders of Secured Obligations.
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition of any property or asset of the
Company or any Subsidiary described in Section 6.03(i) or (k) which yields Net
Proceeds to any Loan Party in excess of $1,000,000;
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary which yields Net Proceeds to any Loan
Party in an amount equal to or greater than $1,000,000;
     (c) the issuance by the Company of any Equity Interests, or the receipt by
the Company of any capital contribution (other than any issuance or sale of any
Equity Interests of the Company as a result of the exercise of any options for
such Equity Interests by any officer or other management employee of the Company
or any of its Subsidiaries); or
     (d) the incurrence by the Company or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01 or permitted by the
Required Lenders pursuant to Section 11.02.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective, and such prime rate need not be the lowest
interest rate charged by JPMorgan Chase Bank, National Association in respect of
loans or other extensions of credit.

24



--------------------------------------------------------------------------------



 



          “Qualified Equity Interests” means any Equity Interests that do not
constitute Disqualified Equity Interests.
          “Quotation Day” means, in relation to any period for which an interest
rate is to be determined:
          (a) if the currency is in Euro, two TARGET Days and two London
Business Days (to the extent the two are not the same) before the first day of
that period; or
          (b) for US Dollars or any Alternative Currency other than Euro, two
Business Days before the first day of that period,
unless market practice differs in the Applicable Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Applicable Agent in accordance with market practice in the Applicable
Interbank Market (and if quotations would normally be given by leading banks in
the Applicable Interbank Market on more than one day, the Quotation Day will be
the last of those days).
          “Receivables” means all accounts receivable (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).
          “Receivables Entity” means a wholly-owned Subsidiary of the Company
which engages in no activities other than in connection with the financing of
accounts receivable of the Receivables Sellers and which is designated (as
provided below) as the “Receivables Entity” (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Except with respect to Insight Receivables, LLC, an Illinois limited liability
company, which is hereby designated as a Receivables Entity, any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Company certifying that
such designation complied with the foregoing conditions.

25



--------------------------------------------------------------------------------



 



          “Receivables Sellers” means the Company and its Subsidiaries (other
than the Receivables Entity, Spectrum and any Subsidiary of Spectrum) that are
from time to time party to the Permitted Receivables Facility Documents.
          “Register” has the meaning set forth in Section 11.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Rentals” of a Person means the aggregate fixed amounts payable by
such Person under any Operating Lease.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding principal amount of US Tranche Term Loans and unused
Commitments representing greater than 50% of the sum of the total Revolving
Credit Exposures, aggregate outstanding principal amount of US Tranche Term
Loans and unused Commitments at such time.
          “Reserve Account” has the meaning set forth in Section 9.02.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Company or any Subsidiary thereof.
          “Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans or European Tranche Revolving Loans.
          “Revolving Commitments” means the US Tranche Revolving Commitments and
the European Tranche Commitments.
          “Revolving Credit Exposure” means a US Tranche Revolving Exposure or a
European Tranche Exposure.
          “Revolving Loan” means a US Tranche Revolving Loan or a European
Tranche Revolving Loan.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any asset by a Person with the intent to lease such asset as lessee.
          “Secured Obligations” means (a) the Obligations and (b) unless
otherwise agreed upon in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all obligations of the Company or any
Subsidiary, monetary or otherwise, under

26



--------------------------------------------------------------------------------



 



each Swap Agreement entered into with any counterparty that was a Lender (or an
Affiliate thereof) at the time such Swap Agreement was entered into.
          “Security Agreements” means the Company Security Agreement and the
Subsidiary Security Agreement.
          “Seller” means Technology Spectrum, Inc., a Delaware corporation.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
          “Spectrum” means Software Spectrum, Inc., a Delaware corporation.
          “Spectrum Acquisition” means the acquisition by the Company of all of
the issued and outstanding Equity Interests of Spectrum on the terms and
conditions set forth in the Spectrum Acquisition Agreement.
          “Spectrum Acquisition Agreement” means that certain Stock Purchase
Agreement, dated as of July 20, 2006, among the Company, Level 3 Communications,
Inc. and the Seller, as amended, restated, supplemented or otherwise modified
from time to time.
          “Spectrum Material Adverse Effect” shall mean a material adverse
effect on the business, financial condition, assets, liabilities or results of
operations of Spectrum and its Subsidiaries, taken as a whole; provided,
however, that a Spectrum Material Adverse Effect shall not include the impact of
changes in or attributable to (i) the announcement of the Spectrum Acquisition
Agreement, including without limitation, any impact thereof on relationships
with customers, suppliers or employees, or the performance by the Seller, the
Spectrum or any Subsidiary of the Spectrum of the transactions contemplated by
the Spectrum Acquisition Agreement, (ii) general economic conditions,
(iii) financial or securities market conditions, (iv) GAAP or in laws or
interpretations thereof by a governmental entity of competent jurisdiction,
(v) any act or omission by the Seller, Spectrum or any Subsidiary of Spectrum
taken with the prior written consent of the Company and the Administrative
Agent, (vi) the industry in which Spectrum and its Subsidiaries operate,
(vii) any adverse change or event that is cured by the Seller or Spectrum prior
to the Effective Date or (viii) the implementation of Microsoft Corporation’s
Enterprise Software Advisor 2.0 licensing model, except, in the cases of clauses
(ii), (iii), (iv) and (vi), to the extent that such changes have a
disproportionately adverse effect on Spectrum and its Subsidiaries as compared
to other comparable businesses.

27



--------------------------------------------------------------------------------



 



          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary thereof in connection with the Permitted Receivables Facility which
are reasonably customary in an accounts receivable financing transaction.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency fundings (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Company (after giving effect
to the Spectrum Acquisition); provided, that Persons that would be required in
accordance with GAAP to be consolidated with the Company, but which are not
otherwise controlled by the Company shall be “Subsidiaries” hereunder solely for
the purpose of making calculations under Section 6.10 hereof, but shall not be
“Subsidiaries” hereunder for purposes of any representation, warranty or other
covenant hereunder.
          “Subsidiary Guarantee Agreement” means the Amended and Restated
Subsidiary Guaranty, dated as of the date hereof, among the Subsidiary
Guarantors and the Administrative Agent, for the benefit of the Holders of
Secured Obligations.
          “Subsidiary Guarantors” means each Initial Subsidiary Guarantor and
each other Person that becomes party to a Subsidiary Guarantee Agreement as a
Subsidiary Guarantor, and the permitted successors and assigns of each such
Person.

28



--------------------------------------------------------------------------------



 



          “Subsidiary Pledge Agreement” means that certain Amended and Restated
Domestic Subsidiary Pledge Agreement, dated as of the date hereof, among the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations
          “Subsidiary Security Agreement” means the Amended and Restated
Subsidiary Security Agreement, dated as of the date hereof, among certain of the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.
          “Substantial Portion” means, with respect to the assets of the Company
and its Subsidiaries, assets that represent more than 7.5% of the consolidated
assets of the Company and its Subsidiaries or assets that are responsible for
more than 7.5% of the consolidated net sales or of the consolidated net income
of the Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the sum of (a) the US Tranche
Swingline Exposure and (b) the European Tranche Swingline Exposure. The
Swingline Exposure of any Lender shall be the sum of (a) the US Tranche
Swingline Exposure for such Lender, if any, and (b) the European Tranche
Swingline Exposure for such Lender, if any, at such time.
          “Swingline Lender” means the US Tranche Swingline Lender or the
European Tranche Swingline Lender, as applicable.
          “Swingline Loan” means a US Tranche Swingline Loan or a European
Tranche Swingline Loan, as applicable.
          “TARGET” means Trans-European Automated Real-time Gross Settlement
Express Transfer payment system.
          “TARGET Day” means any day on which TARGET is open for settlement of
payments in Euro.
          “Tax Certificate” has the meaning assigned to such term in
Section 2.18(a).

29



--------------------------------------------------------------------------------



 



          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Leverage Ratio” means, as of the end of any fiscal quarter of
the Company, the ratio of Consolidated Funded Indebtedness at such time to
Adjusted Consolidated EBITDA for the four fiscal quarter period then most
recently ended.
          “Tranche” means the US Tranche or the European Tranche.
          “Tranche Percentage” means, with respect to any Lender, such Lender’s
US Tranche Revolving Percentage, US Tranche Term Loan Percentage or European
Tranche Percentage, as applicable.
          “Transactions” means (i) the execution, delivery and performance by
the Borrowers of this Agreement, the execution, delivery and performance by the
Borrowers and their applicable Affiliates of all other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder and (ii) the Spectrum Acquisition.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Applicable Interbank Rate or the
Alternate Base Rate.
          “UK Borrower” means Insight Direct (UK) Ltd., a company organized
under the laws of England, together with its successors and permitted assigns.
          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in an Alternative Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Alternative Currency at the time in effect
under the provisions of such Section.
          “US Dollars” or “$” means the lawful money of the United States of
America.
          “US Swingline Rate” means either (a) the Alternate Base Rate plus the
Applicable Rate for ABR Loans or (b) a rate mutually agreed upon by the Company
and JPMorgan Chase Bank, National Association.
          “US Tranche” means the US Tranche Revolving Commitments, the US
Tranche Revolving Loans, the US Tranche Term Loan Commitments, the US Tranche
Term Loans, the LC Exposure and the US Tranche Swingline Loans.
          “US Tranche Lender” means a US Tranche Revolving Lender or a US
Tranche Term Lender.
          “US Tranche Revolving Borrowing” means a Borrowing comprised of US
Tranche Revolving Loans.

30



--------------------------------------------------------------------------------



 



          “US Tranche Revolving Commitment” means, with respect to each Lender,
the commitment of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit and US Tranche Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s US Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each Lender’s US Tranche Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its US Tranche Revolving Commitment, as applicable. The
aggregate amount of the US Tranche Revolving Commitments on the date hereof is
the US Dollar Equivalent of $50,000,000.
          “US Tranche Revolving Exposure” means, with respect to any US Tranche
Revolving Lender at any time, the sum at such time, without duplication, of
(a) such Lender’s US Tranche Revolving Percentage of the sum of the principal
amounts of the outstanding US Tranche Revolving Loans, plus (b) the aggregate
amount of such Lender’s LC Exposure and US Tranche Swingline Exposure at such
time.
          “US Tranche Revolving Lender” means Lender with a US Tranche Revolving
Commitment.
          “US Tranche Revolving Loan” means a Loan made by a US Tranche
Revolving Lender pursuant to Section 2.01(a).
          “US Tranche Revolving Percentage” means, with respect to any US
Tranche Revolving Lender, the percentage of the total US Tranche Revolving
Commitments represented by such Lender’s US Tranche Revolving Commitment. If the
US Tranche Revolving Commitments have terminated or expired, the US Tranche
Revolving Percentages shall be determined based upon the US Tranche Revolving
Commitments most recently in effect, giving effect to any assignments.
          “US Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all US Tranche Swingline Loans outstanding at such time. The
US Tranche Swingline Exposure of any US Tranche Revolving Lender at any time
shall be its US Tranche Revolving Percentage of the total US Tranche Swingline
Exposure at such time.
          “US Tranche Swingline Lender” means JPMorgan Chase Bank, National
Association, in its capacity as lender of US Tranche Swingline Loans hereunder.
          “US Tranche Swingline Loan” means a Loan made by the US Tranche
Swingline Lender to the Company or a European Borrower pursuant to Section 2.04.
          “US Tranche Term Loan” means a Loan made by a US Tranche Term Loan
Lender pursuant to Section 2.01(b), which Loan shall be denominated in US
Dollars and shall constitute either a Eurocurrency Loan or an ABR Loan.
          “US Tranche Term Loan Borrowing” means a Borrowing comprised of US
Tranche Term Loans.

31



--------------------------------------------------------------------------------



 



          “US Tranche Term Loan Commitment” means, with respect to each Lender,
the commitment of such Lender to make a US Tranche Term Loan, expressed as an
amount representing the maximum aggregate amount of such Lender’s US Tranche
Term Loan Exposure hereunder. The initial amount of each Lender’s US Tranche
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its US Tranche Term
Loan Commitment, as applicable. The aggregate amount of the US Tranche Term Loan
Commitments on the date hereof is the US Dollar Equivalent of $75,000,000. After
advancing a US Tranche Term Loan, each reference to a US Tranche Term Lender’s
US Tranche Term Loan Commitment shall refer to the US Tranche Term Loans held by
such Lenders.
          “US Tranche Term Loan Exposure” means, with respect to any US Tranche
Term Lender at any time, the sum at such time such Lender’s US Tranche Term Loan
Percentage of the sum of the principal amounts of the outstanding US Tranche
Term Loans.
          “US Tranche Term Loan Lender” means a Lender with a US Tranche Term
Loan Commitment.
          “US Tranche Term Loan Percentage” means, with respect to any US
Tranche Term Loan Lender, the percentage of the total US Tranche Term Loan
Commitments represented by such Lender’s US Tranche Term Loan Commitment. After
advancing a US Tranche Term Loan, each reference to a US Tranche Term Lender’s
US Tranche Term Loan Percentage shall refer to the percentage of the aggregate
outstanding principal amount of the US Tranche Term Loans represented by the
outstanding principal amount of the US Tranche Term Loans held by such Lender.
          “Vendor Trade Programs” means those certain inventory finance
transactions from time to time entered into by the Company or its Affiliates
with IBM Credit Corporation or its Affiliates and Hewlett Packard Corporation or
its Affiliates or any other Person reasonably acceptable to the Administrative
Agent, in each case only so long as such parties are bound by and subject to the
Intercreditor Agreement.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “US
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “US Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

32



--------------------------------------------------------------------------------



 



limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 1.05. Foreign Currency Calculations. (a) For purposes of
determining the European Tranche Exposure, the US Tranche Revolving Exposure or
any other amount as a result of foreign currency exchange rate fluctuation, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Alternative Currency in which any
requested or outstanding Borrowing is denominated and shall apply such Exchange
Rates to determine such amount (in each case after giving effect to any
Borrowings to be made or repaid and any Letters of Credit to be issued, amended,
renewed, extended or terminated, to the extent practicable on or prior to the
applicable date for such calculation). The amount of any LC Disbursement made by
an Issuing Bank in an Alternative Currency and not reimbursed by the Company
shall be determined as set forth in paragraph (e) of Section 2.05.
          (b) For purposes of any determination under Section 6.01 or 6.02 or
under paragraph (f), (g) or (k) of Article VII, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at the currency exchange rates in
effect on the date of such determination; provided that no Default or Event of
Default shall arise as a result of any limitation set forth in US Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections.

33



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
          SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each US Tranche Revolving Lender agrees to make US Tranche
Revolving Loans to the Company and the European Borrowers from time to time
during the Availability Period in (i) US Dollars to the Company and (ii) US
Dollars or an Alternative Currency to the European Borrowers, in each case in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment, or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.
          (b) Subject to the terms and conditions set forth herein, each US
Tranche Term Loan Lender agrees to make a single US Tranche Term Loan to the
Company in US Dollars on the Effective Date in an aggregate principal amount
equal to its US Tranche Term Loan Commitment.
          (c) Subject to the terms and conditions set forth herein, each
European Tranche Lender agrees to make European Tranche Revolving Loans to
(i) the European Borrowers in Alternative Currencies and (ii) the Company in US
Dollars from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) such
Lender’s European Tranche Exposure exceeding its European Tranche Commitment or
(ii) the aggregate amount of the Lenders’ European Tranche Exposures exceeding
the aggregate amount of the European Tranche Commitments.
          (d) Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. No amount prepaid or repaid in respect of any US Tranche Term
Loan may be re-borrowed.
          (e) Notwithstanding the foregoing provisions of this Section 2.01, no
Loans shall be requested by, or made to, the UK Borrower under any Tranche
until:
     (i) the Company, the UK Borrower, the Agents and the Lenders shall have
agreed in writing to such modifications to Section 2.17, and to such further
agreements and arrangements, as shall reasonably be required by such Persons
(including, if appropriate, the giving of an indemnity and undertakings by each
Foreign Lender to the Agents) so as to:

  (A)   facilitate the making of any and all payments by the UK Borrower
hereunder to a Foreign Lender free and clear of and without withholding or
deduction for or on account of any United Kingdom tax; and     (B)   ensure
that, if (other than as a result of the failure of a Foreign Lender to use its
reasonable endeavours to cooperate with the UK Borrower in completing the
procedural formalities necessary for the UK Borrower to make all payments
hereunder to a Foreign

34



--------------------------------------------------------------------------------



 



      Lender free and clear of and without any deduction for United Kingdom tax)
a withholding or deduction is made from such a payment, the amount of the
payment due from the UK Borrower hereunder shall be increased to an amount which
(after the withholding or deduction) leaves an amount equal to the payment which
would have been due if no withholding or deduction for or on account of United
Kingdom tax had been made, and

     (ii) Her Majesty’s Revenue and Customs (“HMRC”) shall have issued to the UK
Borrower a valid direction authorizing the UK Borrower to make payments of
interest hereunder to each Foreign Lender free and clear of and without
withholding or deduction for or on account of any United Kingdom tax.
Each party hereto agrees to negotiate in good faith to determine and agree upon
such modifications and further agreements and arrangements within a reasonable
time period following the Effective Date; provided, that whether an Agent should
seek the admission of a Loan to HMRC’s “Provisional Treaty Relief Scheme” shall
be a matter solely for that Agent, and will be determined in the absolute
discretion of that Agent.
          SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan
shall be made as part of a Borrowing consisting of US Tranche Revolving Loans
made by the US Tranche Revolving Lenders ratably in accordance with their
respective US Tranche Revolving Commitments. Each US Tranche Term Loan shall be
made as part of the same one-time Borrowing consisting of US Tranche Term Loans
made by the US Tranche Term Loan Lenders on the Effective Date ratably in
accordance with their respective US Tranche Term Loan Commitments. Each European
Tranche Revolving Loan shall be made as part of a Borrowing consisting of
European Tranche Revolving Loans made by the European Tranche Lenders ratably in
accordance with their respective European Tranche Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several, and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereunder.
          (b) Subject to Section 2.14,
     (i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or, solely with respect to US Tranche Revolving Borrowings
made in US Dollars to the Company, ABR Loans, in each case as the Company or a
European Borrower may request in accordance herewith; provided that all US
Tranche Revolving Borrowings made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.07;
     (ii) each US Tranche Term Loan Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith; provided that the US Tranche Term Loan Borrowing made on
the Effective Date must be made as an ABR Borrowing but may be converted into
one or more Eurodollar Borrowings in accordance with Section 2.07;

35



--------------------------------------------------------------------------------



 



     (iii) each European Tranche Revolving Borrowing shall be comprised entirely
of Eurocurrency Loans;
     (iv) each US Tranche Swingline Loan shall bear interest by reference to the
US Swingline Rate; and
     (v) each European Tranche Swingline Loan shall bear interest by reference
to the European Tranche Swingline Rate.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17 and 2.19 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
          (c) Each Borrowing shall be in an aggregate amount that is at least
equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that an ABR Borrowing to the Company in US Dollars under the
US Tranche Revolving Commitments may be made in an aggregate amount that is
equal to the aggregate available US Tranche Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided, that (i) there shall not at any time be more than a
total of 8 US Tranche Eurocurrency Revolving Borrowings outstanding, (ii) there
shall not at any time be more than a total of 8 European Tranche Eurocurrency
Revolving Borrowings outstanding and (iii) there shall not at any time be more
than a total of 8 US Tranche Term Loan Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings.
          (a) To request a Revolving Borrowing, the applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Applicable Agent
(and the Administrative Agent, if the Applicable Agent is not the Administrative
Agent) of such request by telephone:
     (i) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
Local Time, three Business Days before the date of the proposed Borrowing, and
     (ii) in the case of an ABR Borrowing in respect of a US Tranche Revolving
Loan made in US Dollars to the Company, not later than 1:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower, or by
the Company on behalf of the applicable Borrower. Each such

36



--------------------------------------------------------------------------------



 



telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
          1. The Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);
          2. Whether the requested Borrowing is to be a US Tranche Revolving
Borrowing or a European Tranche Revolving Borrowing;
          3. The currency and aggregate principal amount of the requested
Borrowing;
          4. The date of the requested Borrowing, which shall be a Business Day;
          5. The Type of the requested Borrowing;
          6. In the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
          7. The location and number of the relevant account(s) to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
          (b) If no election as to the Type of Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Borrowing under the
US Tranche in US Dollars by the Company, an ABR Borrowing, and (ii) in the case
of a Borrowing under the European Tranche, or the US Tranche by a European
Borrower, a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Applicable Agent shall advise each Lender that will make a Loan as
part of the requested Revolving Borrowing of the details thereof and of the
amount of the Loan to be made by such Lender as part of the requested Revolving
Borrowing.
          SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the US Tranche Swingline Lender agrees to make US Tranche
Swingline Loans in US Dollars to the Company or a European Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding US Tranche Swingline Loans exceeding $15,000,000 or (ii) the total
US Tranche Revolving Exposures exceeding the total US Tranche Revolving
Commitments; provided that the US Tranche Swingline Lender shall not be required
to make a US Tranche Swingline Loan to refinance an outstanding US Tranche
Swingline Loan. Subject to the terms and conditions set forth herein, the
European Tranche Swingline Lender agrees to make European Tranche Swingline
Loans in an Alternative Currency to a European Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the US Dollar Equivalent of the
aggregate principal amount of outstanding European Tranche Swingline Loans
exceeding the US Dollar Equivalent of $5,000,000 or (ii) the total European
Tranche Exposures exceeding the total European Tranche

37



--------------------------------------------------------------------------------



 



Commitments; provided that the European Tranche Swingline Lender shall not be
required to make a European Tranche Swingline Loan to refinance an outstanding
European Tranche Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.
          (b) To request a Swingline Loan, the applicable Borrower shall notify
the Applicable Agent of such request by telephone (confirmed by telecopy), not
later than (x) 1:00 p.m., New York city time, for a Swingline Loan administered
by the Administrative Agent and (y) 10:00 a.m. London time with respect to a
Swingline Loan administered by the European Agent, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable, shall be deemed to
certify that all conditions for a Borrowing set forth in this Agreement have
been satisfied, and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan, the Tranche under which the
requested Swingline Loan will be borrowed and, in the case of a European Tranche
Swingline Loan, the Interest Period to be applicable thereto (which shall be a
period contemplated by the definition of the term “Interest Period”). The
Applicable Agent will promptly advise the applicable Swingline Lender of any
such notice received from such Borrower. The applicable Swingline Lender shall,
subject to the terms and condition of this Agreement, make each Swingline Loan
available to the applicable Borrower (which may vary based upon the Tranche
under which such Swingline Loan is made) by depositing the same, in immediately
available funds, to an account of such Borrower designated by such Borrower or
the Company on behalf of such Borrower with the Administrative Agent or the
European Agent, as applicable, or, solely with respect to those Swingline Loans
administered by the Administrative Agent, by wire transfer to an account
specified by such Borrower in the applicable borrowing request (or, in the case
of a US Tranche Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., Local Time, on the requested date of such Swingline
Loan.
          (c) A Swingline Lender may by written notice given to the Applicable
Agent not later than 1:00 p.m., Local Time, on any Business Day require the
Lenders under a Tranche to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding under such Tranche; provided, that
no US Tranche Term Loan Lender (in its capacity as such) shall be required to
participate in any Swingline Loans. Such notice shall specify the aggregate
amount of Swingline Loans in which such Lenders will participate. Promptly upon
receipt of such notice, the Applicable Agent will give notice thereof to each
applicable Lender, specifying in such notice such Lender’s Tranche Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Applicable
Agent, for the account of the applicable Swingline Lender, such Lender’s Tranche
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the

38



--------------------------------------------------------------------------------



 



Applicable Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Lenders. The Applicable Agent shall notify
the applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Applicable Agent and not to such Swingline Lender. Any
amounts received by a Swingline Lender from the applicable Borrower (or other
party on behalf of the applicable Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Applicable Agent; any such amounts
received by such Agent shall be promptly remitted by such Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to such
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to such Swingline Lender or to such Applicable
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.
          SECTION 2.05. Letters of Credit. (a) General; Existing Letters of
Credit. Subject to the terms and conditions set forth herein, the Company may
request the issuance, for its own account and for the benefit of the Company or
any Subsidiary of the Company, as applicable, of Letters of Credit denominated
in US Dollars, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Schedule 2.05 sets forth a list
of existing letters of credit outstanding as of the Effective Date (the
“Existing Letters of Credit”) issued by the Issuing Bank for the account of the
Company or a Subsidiary thereof. On and after the Effective Date, the Existing
Letters of Credit shall constitute Letters of Credit deemed to have been issued
under this Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the US
Tranche Revolving Exposure shall not exceed the total US Tranche Revolving
Commitments and (ii) the aggregate face amount of all outstanding Letters of
Credit shall not exceed $25,000,000.

39



--------------------------------------------------------------------------------



 



          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the US Tranche Revolving
Lenders, the Issuing Bank hereby grants to each US Tranche Revolving Lender, and
each such US Tranche Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s US Tranche
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each US
Tranche Revolving Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such US Tranche
Revolving Lender’s US Tranche Revolving Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Company on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Company for any reason. Each US Tranche Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the next Business
Day following the date that such LC Disbursement is made; provided that the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
US Tranche Revolving Borrowing or US Tranche Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR US Tranche
Revolving Borrowing or US Tranche Swingline Loan, as the case may be. If the
Company fails to make such payment when due, then the Administrative Agent shall
notify each US Tranche Revolving Lender of the applicable LC Disbursement, the
payment then due from the Company in respect thereof and such US Tranche
Revolving Lender’s US Tranche Revolving Percentage thereof. Promptly following
receipt of such notice, each US Tranche Revolving Lender shall pay to the
Administrative Agent its US Tranche Revolving Percentage of the payment then due
from the Company in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank in US Dollars the amounts so received by it
from such Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that US
Tranche Revolving Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a US Tranche Revolving Lender

40



--------------------------------------------------------------------------------



 



pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR US Tranche Revolving Loans or US Tranche
Swingline Loans, as contemplated above) shall not constitute a Loan and shall
not relieve the Company of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Agents, the Lenders nor the Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse

41



--------------------------------------------------------------------------------



 



the Issuing Bank and the US Tranche Revolving Lenders with respect to any such
LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR US Tranche Revolving Loans;
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any US Tranche Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
          (i) Replacement of an Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in US Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) under Article VII.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(d). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account

42



--------------------------------------------------------------------------------



 



shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other Secured Obligations. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.
          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated for such
purpose for Loans of such Class and currency by notice to the applicable
Lenders; provided that Swingline Loans shall be made as provided in Section
2.04. The Applicable Agent will make such Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, (A) to an
account of such Borrower maintained by the Applicable Agent (i) in New York
City, in the case of US Tranche Loans denominated in US Dollars and made to the
Company, (ii) in London or Frankfurt in the case of Loans under the US Tranche
made to a European Borrower, (iii) in London or Frankfurt in the case of Loans
under the European Tranche made to a European Borrower or (iv) in London or New
York City in the case of Loans in US Dollars under the European Tranche made to
the Company or (B) by wire transfer to another account or accounts specified by
such Borrower in the applicable Borrowing Request; provided that ABR US Tranche
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          (b) Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
          SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request; provided, that each Borrowing under the US Tranche made
on the Effective Date shall initially be an ABR Borrowing. Thereafter, the
relevant Borrower may elect to convert such Borrowing (other than a Swingline
Loan) to a different Type or to continue such Borrowing and, in the case

43



--------------------------------------------------------------------------------



 



of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
          (b) To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Applicable Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower, or the Company on its behalf. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) the Type of the resulting Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender holding a Loan to which such request
relates of the details thereof and of such Lender’s portion of each resulting
Borrowing.
          (e) If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest

44



--------------------------------------------------------------------------------



 



Period, such Borrowing shall (i) in the case of a Eurocurrency Borrowing
denominated in US Dollars and made to the Company under the US Tranche, be
converted to an ABR Borrowing, and (ii) in the case of any other Eurocurrency
Borrowing, be continued as a Eurocurrency Borrowing with an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing borrowed by the
Company may be converted to or continued at the end of the then current Interest
Period as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall (A) in the case of such a Borrowing by the Company in US Dollars
under the US Tranche, be converted into an ABR Borrowing at the end of the
Interest Period applicable thereto, and (B) in the case of any other
Eurocurrency Borrowing, be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.
          SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the US Tranche Revolving Commitments and the European
Tranche Commitments shall terminate on the Maturity Date and (ii) the US Tranche
Term Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
Effective Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Revolving Commitments of the US Tranche or the European Tranche;
provided that (i) each reduction of the Commitments of the applicable Tranche
shall be in an amount that is an integral multiple of the Borrowing Multiple for
a Borrowing denominated in US Dollars and not less than the Borrowing Minimum
for a Borrowing denominated in US Dollars, (ii) the Company shall not terminate
or reduce the US Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the aggregate US Tranche Revolving Exposures would exceed the
aggregate US Tranche Revolving Commitments, and (iii) the Company shall not
terminate or reduce the European Tranche Commitments if, after giving effect to
any concurrent prepayment of the European Tranche Revolving Loans in accordance
with Section 2.11, the aggregate European Tranche Exposures would exceed the
aggregate European Tranche Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.
          SECTION 2.09. Increase in Commitments.

45



--------------------------------------------------------------------------------



 



          (a) Anything in this Agreement to the contrary notwithstanding, at any
time and from time to time prior to the Maturity Date, the Company may, by
written notice to the Administrative Agent (which the Administrative Agent shall
promptly furnish to each Lender in the applicable Tranche), request that one or
more Persons (which may include any Lender, as provided below) offer to increase
their Commitments under any Tranche (if they are Lenders) or to make additional
Commitments under any Tranche (if they are not already Lenders) (such increased
and/or additional Commitments being, in the case of any Tranche, a “Tranche
Increase”) under this paragraph (a), it being understood that if such offer is
to be made by a Person that is not already a Lender, the Administrative Agent
shall have consented to such Person being a Lender hereunder to the extent such
consent would be required pursuant to Section 11.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld). The
minimum aggregate amount of any Tranche Increase shall be $10,000,000 in the
case of the US Tranche and $5,000,000 in the case of the European Tranche. In no
event shall the aggregate amount of all Tranche Increases pursuant to this
paragraph (a) exceed $37,500,000. No more than two Tranche Increases shall be
made during the term of this Agreement. The Company may arrange for one or more
banks or other financial institutions, which may include any Lender, to extend
applicable Commitments or increase their existing applicable Commitments in an
aggregate amount equal to the amount of the Tranche Increase. In the event that
one or more of such Persons offer to increase or enter into such Commitments,
and such Persons, the Company, any other applicable Borrower and the
Administrative Agent agree as to the amount of such Commitments to be allocated
to the respective Persons making such offers and the fees (if any) to be payable
by the Company in connection therewith, the Company, any other applicable
Borrower, such Persons, the Administrative Agent and any other Applicable Agent
shall execute and deliver an appropriate amendment to this Agreement (or other
appropriate documentation reasonably acceptable to the Administrative Agent and
the Company to effectuate the Tranche Increase), which amendment or other
documentation shall specify, among other things, the procedures for reallocating
any outstanding Revolving Credit Exposure under the Tranche that is subject to
the Tranche Increase effected by such amendment or other documentation and the
Company shall deliver such authorization documentation and opinions of counsel
as the Administrative Agent shall reasonably request; provided, that no consent
of any Lender not participating in such Tranche Increase shall be required.
Notwithstanding anything to the contrary set forth herein, the Agents shall have
at least 15 Business Days, but no more than 20 Business Days, prior to the
proposed effective date for such Tranche Increase to obtain administrative
details from Lenders increasing their Commitments or Persons becoming new
Lenders hereunder and to otherwise administer such Tranche Increase, including
processing Borrowing Requests and determining whether breakage amounts, if any,
will be required to be paid by the Borrowers. No such increase shall be
effective until such administration period has expired.
          (b) Notwithstanding the foregoing, no increase in the Commitments (or
in the Commitment of any Lender) or addition of a new Lender shall become
effective under this Section if any Default or Event of Default has occurred and
is continuing prior to the effectiveness of any such increase or would arise
after giving effect thereto.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) (i) Each
Borrower hereby unconditionally promises to pay to the Applicable Agent for the
accounts of the applicable Lenders the then unpaid principal amount of each
Borrowing of such Borrower no

46



--------------------------------------------------------------------------------



 



later than the Maturity Date; (ii) the Company hereby unconditionally promises
to pay to each US Tranche Swingline Lender the then unpaid principal amount of
each US Tranche Swingline Loan made by the US Tranche Swingline Lender on the
earlier of the Maturity Date and the first date after such US Tranche Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
five Business Days after such US Tranche Swingline Loan is made, provided that
on each date that a US Tranche Revolving Borrowing is made, the Company shall
repay all US Tranche Swingline Loans then outstanding and (iii) each European
Borrower unconditionally promises to pay to the European Tranche Swingline
Lender the then unpaid principal amount of each European Tranche Swingline Loan
to such European Borrower on the last day of the Interest Period applicable
thereto; provided, that so long as the conditions for a Borrowing have been
satisfied, a Borrower may use Revolving Borrowing proceeds to repay a Swingline
Loan. Each Borrower agrees to repay the principal amount of each Loan made to
such Borrower and the accrued interest thereon in the currency of such Loan.
          (b) Subject to adjustment as described below and the full repayment
thereof on the Maturity Date, the Company shall repay the US Tranche Term Loans
in (i) nineteen (19) consecutive equal quarterly installments of $3,750,000,
payable on the last Business Day of each fiscal quarter of the Company,
commencing December 29, 2006 and (ii) a final installment equal to the remaining
aggregate outstanding balance of the US Tranche Term Loans payable on the
Maturity Date. Prepayment of a US Tranche Term Loan Borrowing shall be applied
to reduce the scheduled repayments of the US Tranche Term Loan Borrowings to be
made pursuant to this Section on a pro rata basis. Each repayment of a US
Tranche Term Loan Borrowing shall be applied ratably to the Loans included in
the repaid Borrowing. Repayments of US Tranche Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
any Agent hereunder for the accounts of the Lenders and each Lender’s share
thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
any Borrower to repay the Loans in accordance with the terms of this Agreement.
          (f) Any US Tranche Lender may request through the Administrative Agent
that Loans made by it under the US Tranche to any Borrower be evidenced by a
promissory note. In such event, the relevant Borrower shall prepare, execute and
deliver to such US Tranche Lender

47



--------------------------------------------------------------------------------



 



a promissory note payable to the order of such US Tranche Lender (or, if
requested by such US Tranche Lender, to such US Tranche Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). Loans made under the European Tranche
shall be evidenced solely as described in paragraphs (c) and (d) of this
Section, and no promissory notes shall be issued by any Borrower in respect of
any such Loans.
          SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (f) of this Section.
          (b) In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Company or any of its Subsidiaries in respect of
any Prepayment Event, the Company shall, promptly (and in any event within three
Business Days) after such Net Proceeds are received, prepay the US Tranche Term
Loans as set forth in Section 2.11(c) below in an aggregate amount equal to
(x) in the case of a prepayment event described in clause (c) of the definition
of the term “Prepayment Event”, 50% of such Net Proceeds and (y) in the case of
all other Prepayment Events, 100% of such Net Proceeds, provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Company shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Company or its
relevant Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) real property, equipment
or other assets (excluding inventory in the ordinary course of business) to be
used in the business of the Company and/or its Subsidiaries, and certifying that
no Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided, further, that to the extent of any such Net Proceeds
therefrom have not been so applied by the end of such 180 day period, a
prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied.
          (c) All such amounts prepaid pursuant to Section 2.11(b) shall be
applied to prepay the US Tranche Term Loans (to be applied to installments of
the US Tranche Term Loans on a pro rata basis).
          (d) In the event and on such occasion that (i) the sum of the US
Tranche Revolving Exposures exceeds the total US Tranche Revolving Commitments,
or (ii) the sum of the European Tranche Exposures exceeds the total European
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding under the US Tranche, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)), in an aggregate amount equal
to such excess; provided that if such excess arises solely as a result of
currency rate fluctuations and such excess under any Tranche is not greater than
5% of the total Commitments under such Tranche, such prepayment or deposit, as
the case may be, shall not be required.

48



--------------------------------------------------------------------------------



 



          (e) Prior to any optional or mandatory prepayment of Borrowings
hereunder, the applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section.
          (f) The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Applicable Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
Business Days before the date of such prepayment, and (ii) in the case of an ABR
Borrowing or a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.08(c). Promptly following receipt of any such notice, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16. Prepayments of US Tranche Term Loans shall be subject to the
requirements of Section 2.10(b).
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent, for the account of each US Tranche Revolving Lender, a
commitment fee which shall accrue at the Applicable Rate on the daily unused
portion of the US Tranche Revolving Commitment of such US Tranche Revolving
Lender during the period from and including the Effective Date to but excluding
the date on which such US Tranche Revolving Commitment terminates. The European
Borrowers agree to pay to the European Agent for the account of each European
Tranche Lender a commitment fee, which shall accrue at the Applicable Rate on
the daily unused portion of the European Tranche Commitment of such European
Tranche Lender during the period from and including the Effective Date to but
excluding the date on which such European Tranche Commitment terminates. The
Company shall pay any commitment fee described hereunder that is not paid by any
other Borrower when due. Any payment required to be made pursuant to this
paragraph (a) by the Company to the European Agent shall be made to the
Administrative Agent, as a sub-agent for the European Agent, as applicable, in
New York, New York for the account of the applicable Lenders. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each US Tranche Revolving Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which

49



--------------------------------------------------------------------------------



 



such Lender’s US Tranche Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which fee shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to Letters of Credit
issued by the Issuing Bank, during the period from and including the Effective
Date to but excluding the later of the date of termination of the US Tranche
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the US Tranche Revolving Commitments
terminate and any such fees accruing after the date on which the US Tranche
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand (accompanied by reasonable back-up documentation therefor).
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent. The Company and the Borrowers
jointly and severally agree to pay to the European Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the European Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Applicable Agent (or to the Issuing Bank, in
the case of fees payable to it) for distribution, in the case of commitment fees
and participation fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(other than each Swingline Loan) shall bear interest at a rate per annum equal
to the Alternate Base Rate plus the Applicable Rate. US Tranche Swingline Loans
shall bear interest at a rate per annum equal to the US Swingline Rate. European
Tranche Swingline Loans shall bear interest at a rate per annum equal to the
European Tranche Swingline Rate plus the Applicable Rate for Eurocurrency
Revolving Loans plus the Mandatory Cost.
          (b) The Loans comprising each Eurocurrency Borrowing by the Company
under the US Tranche shall bear interest at the Applicable Interbank Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate. The
Loans comprising each Eurocurrency Borrowing by a European Borrower under the US
Tranche or by the Company or a European Borrower under the European Tranche
shall bear interest at the Applicable Interbank Rate for the Interest Period
then in effect for such Borrowing plus the Applicable Rate plus the Mandatory
Cost.

50



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
          (e) Subject to Section 2.13(f), all interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and interest accruing upon Obligations denominated in
Sterling shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate and the Applicable Interbank Rate shall be determined by the
Applicable Agent, and such determination shall be conclusive absent manifest
error.
          (f) The principle of deemed reinvestment of interest shall not apply
to any interest calculation under this Agreement. The rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
          (g) Notwithstanding any other provision of this Agreement, if and to
the extent that the laws of Germany, the United Kingdom or any other
jurisdiction in which a Borrower is organized or from which Loans are made are
applicable to interest payable under this Agreement, no interest on the credit
advanced will be payable in excess of that permitted by such laws.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing in any currency:
          (a) the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Applicable Interbank Rate for such Interest Period;
or
          (b) the Applicable Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Applicable Interbank
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders

51



--------------------------------------------------------------------------------



 



of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in such currency shall be ineffective, and such Borrowing shall be converted to
or continued on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Eurocurrency Borrowing by the Company under the US Tranche,
as an ABR Borrowing, or (B) if such Borrowing is a Eurocurrency Borrowing by the
Company or a European Borrower under the European Tranche, or a Borrowing by a
European Borrower under the US Tranche, as a Borrowing bearing interest at such
rate as the European Agent shall determine, after consultation with the Lenders,
adequately reflects the costs to the applicable Lenders of making or maintaining
their Loans, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing
in such currency, unless the applicable Borrower notifies the Applicable Agent
in writing prior to the date on which such Borrowing is requested to be made
that it wishes to revoke such Borrowing Request, (A) if such Borrowing is a
Eurocurrency Borrowing by the Company under the US Tranche, such Borrowing shall
be made as an ABR Borrowing, and (B) if such Borrowing is a Eurocurrency
Borrowing by the Company or a European Borrower under the European Tranche, or a
Borrowing by a European Borrower under the US Tranche, such Borrowing shall be
made as a Borrowing bearing interest at such rate as the European Agent shall
determine adequately reflects the costs to the applicable Lenders of making or
maintaining their Loans, plus the Applicable Rate for Eurocurrency Loans plus
the Mandatory Cost.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Applicable Interbank Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the Applicable Interbank
Markets any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein, including,
without limitation, any change under applicable law or regulation governing the
issuance and maintenance of EU Lending Passports;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

52



--------------------------------------------------------------------------------



 



          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the applicable Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Company and the other Borrowers shall not be required to compensate a Lender
or Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
This Section 2.15 shall not apply to increased costs relating to Taxes, which
shall be governed exclusively by Section 2.17.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan to a Loan of a different
Type or Interest Period other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith), or (d) the assignment or deemed assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.21 or the
CAM Exchange, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal

53



--------------------------------------------------------------------------------



 



amount of such Loan had such event not occurred, at the Applicable Interbank
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid were it to bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Applicable Interbank Market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof; provided that the
Company and the other Borrowers shall not be required to compensate a Lender
pursuant to this Section for any amounts under this Section 2.16 incurred more
than 180 days prior to the date that such Lender notifies the Company of such
amount and of such Lender’s intention to claim compensation therefor.
          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of each
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent, the applicable Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, each Borrower shall pay any Other Taxes related to
such Borrower to the relevant Governmental Authority in accordance with
applicable law.
          (c) The relevant Borrower shall indemnify each Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, which demand
shall be accompanied by documentation reasonably satisfactory to establish the
nature of the amounts for which demand is being made, and the fact and amount of
the payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental

54



--------------------------------------------------------------------------------



 



Authority evidencing such payment (to the extent available), a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower under a Tranche in which such Lender participates is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and at the time or
times reasonably requested by such Borrower, any such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
such Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax.
          (f) (i) Each Lender, on the date it becomes a Lender hereunder, will
designate lending offices for the Loans to be made by it (a “Facility Office”)
such that, on such date, it (directly or through any Borrower) will not be
liable for (i) in the case of a US Tranche Lender, any withholding tax that is
imposed by the United States of America, Germany or the United Kingdom (or any
political subdivision thereof) on payments by the Company or a European Borrower
from an office within such jurisdiction or (ii) in the case of a European
Tranche Lender, any withholding tax that is imposed by Germany, the United
Kingdom or the United States of America (or any political subdivision thereof)
on payments by a European Borrower or the Company from an office within such
jurisdiction. If any Lender does not comply with this Section 2.17(e) or (f),
the relevant Borrower shall have no obligation to indemnify such Lender, or any
relevant Agent or Issuing Bank for the account of such Lender, under this
Section 2.17, provided, however, that such Borrower shall not be relieved of the
foregoing indemnity obligation if a liability under this Section results solely
from the occurrence of the CAM Exchange.
       (ii) Notwithstanding anything in Section 2.17(f)(i) to the contrary, if a
Lender becomes a European Tranche Lender or a U.S. Tranche Lender solely due to
the occurrence of the CAM Exchange, such Lender shall use commercially
reasonable efforts to designate a Facility Office to acquire Loans pursuant to
the CAM Exchange and to receive payments on such Loans such that payments from
the relevant Borrower to such Facility Office with respect to such Loans shall
qualify for the lowest rate of withholding taxes available to such Lender in
respect of payments made by such Borrower to any Facility Office of such Lender
on the date such Lender acquires such Loans. Such Lender shall furnish such
information as is described in Section 2.17(e) to qualify for such lowest rate
of withholding. If such Lender is unable to qualify for a complete exemption
from withholding tax with respect to payments made by such Borrower to such
Facility Office with respect to such Loans, any withholding tax to which such
Lender is subject with respect to payments made by such Borrower to such
Facility Office, taking into account such qualification for such reduced rate of
withholding, shall not constitute Excluded Taxes with respect to such Lender
with respect to such Loan.
          (g) In cases in which a Borrower makes a payment under this Agreement
to the Administrative Agent with knowledge that the Administrative Agent is
acting as an agent for a foreign person, such Borrower will not treat such
payment as being made to a U.S. person for

55



--------------------------------------------------------------------------------



 



purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor provision) without
the express written consent of the Administrative Agent.
          (h) If the Administrative Agent or a Lender receives a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund, and only to the extent that
the amount of such refund is both reasonably identifiable and quantifiable by
such Lender without imposing on such Lender an unacceptable administrative
burden); provided, that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.
          SECTION 2.18. German Tax Certificate.
          (a) The German Borrower may request in writing, at its cost and
expense (including the reasonable fees, charges and disbursements of the legal
or tax counsel or advisers of the Agents and the Lenders), once:
     (i) after the execution of this Agreement; and
     (ii) after each amendment of, or other change to, this Agreement or any
other Loan Document (but in the case of this clauses (ii) no more than once in
any calendar year)
a confirmation in English from the Agents and/or the Lenders (the “Tax
Certificate”) substantially in the form of the Decree dated 16 March 2006 (IV B
7 – S 2742a – 6/06) to Section 8a of the German Corporate Income Tax Act
(Körperschaftssteuergesetz).
          (b) Any such request under clause (a) above shall be submitted by the
German Borrower to the Agents and/or the Lenders with a draft complete Tax
Certificate and shall expressly confirm that the draft Tax Certificate is
accurate and that the Agents and the Lenders are released from any applicable
confidentiality obligations and that no liability for the Agents or the Lenders
shall arise out of giving such Tax Certificate.
          (c) The German Borrower shall forward to the Agent and the Lenders
(through the Administrative Agent) such information which may be requested by
the Agents and the Lenders to enable the Agents and/or the Lenders to issue the
Tax Certificate.

56



--------------------------------------------------------------------------------



 



          (d) The Tax Certificate shall only include factual and not legal
statements (unless otherwise determined by the relevant Agent or Lender in its
absolute discretion) which shall be issued by the Agents and/or the Lenders
according to the Decree dated 16 March 2006 (IV B 7 – S 2742a – 6/06) to
Section 8a of the German Corporate Income Tax Act (Körperschaftssteuergesetz).
          (e) In no event shall any Lender or any Agent be liable to any
Borrower or any other party for any damages, costs, expenses, fines, late
payment surcharges, interest, losses, liabilities or other amounts which are
incurred, suffered from or caused by such Tax Certificate or statements made
therein or omission of any statement in such Tax Certificate or any
incompleteness or inaccuracy of such Tax Certificate.
          (f) The German Borrower and the Company hereby agree to indemnify each
Agent and each Lender with respect to any potential claims, damages, costs,
expenses, fines, late payment surcharges, interest, losses, liabilities or other
amounts that might be made against such Agent or Lender with respect to a Tax
Certificate issued by it, and the German Borrower and the Company shall be
jointly and severally liable to each Agent and each Lender in respect of such
indemnification.
          (g) The Tax Certificate shall not contain any statements that the
Agents or the Lenders are not permitted to issue by law or regulation of the
jurisdiction the applicable Agent or Lender is subject to.
          (h) The German Borrower acknowledges that an Agent or a Lender may
only confirm as requested if and to the extent any relevant Person has released
such Agent or Lender from its general obligation to maintain confidentiality
with such relevant Person. For the purposes of this Section 2.18 only, each
Borrower hereby releases each Agent and each Lender from all confidentiality
obligations.
          (i) The Agents and the Lenders agree to issue the Tax Certificate
(unless prohibited by law or regulation of the jurisdiction the applicable Agent
or Lender is subject to) within thirty (30) Business Days after receipt of the
relevant written request (accompanied with the duly prepared draft of the Tax
Certificate) from the German Borrower provided that they determine to the best
of their knowledge and belief that the factual information provided by the
German Borrower is true, correct and complete, and in the view of the applicable
Agent or Lender (acting in good faith), not misleading in any way and enables
such Agent or Lender to confirm as provided for above.
          (j) Any costs and expenses reasonably incurred by any Agent or any
Lender in connection with the provisions of the Tax Certificate will be for the
account of the German Borrower.
          (k) The German Borrower confirms to each Agent and each Lender that:
     (i) the Agents and/or the Lenders issue the respective Tax Certificate
exclusively at the request of the German Borrower and solely for providing
information to the German tax authorities regarding the absence or, if in
existence, the broad nature of any back-to-back-financing pursuant to the Decree

57



--------------------------------------------------------------------------------



 



dated 16 March 2006 (IV B 7 – S 2742a – 6/06) to Section 8a of the German
Corporate Income Tax Act (Körperschaftssteuergesetz) with respect to the Loan
Documents;
     (ii) the Agents and the Lenders are not responsible for examining the tax
position of the German Borrower or any other Loan Party or for achieving any
certain tax treatment of the Germany Borrower or any other Loan Party; and
     (iii) any confirmation given to the German Borrower may not be relied upon
by the German Borrower or any other Borrower save only that it may be delivered
to the competent tax authorities for the reasons given in this Section 2.18 only
and as such, neither the German Borrower or any other Loan Party may raise any
claims against an Agent or a Lender based on, or in connection with, a (correct
or incorrect) Tax Certificate.
          (l) The execution of the Tax Certificate shall only be descriptive by
nature and shall not amend any Loan Document or waive any rights any Agent or
any Lender may have thereunder.
          (m) The parties hereto agree that no Agent or Lender is providing any
legal, financial and/or tax advice to any other party hereto with respect to
this Agreement, in particular with respect to the application of Section 8a
German Corporate Income Tax Act (Körperschaftssteuergesetz) and the
interpretation of the Decrees listed in this Section 2.18, and that it is the
responsibility of each party hereto, in particular the German Borrower, to make
any legal, financial and/or tax investigation it thinks appropriate to make and
to consult its own legal, financial and tax advisors.
          SECTION 2.19. EU Lending Passport; Local Branch Availability. In order
to extend Loans and other financial accommodations under the European Tranche
and remain in compliance with all applicable laws and regulations (including,
without limitation, the laws of Germany and each other jurisdiction in which a
Borrower with availability under the European Tranche is organized), each Lender
with a European Tranche Commitment shall either (x) obtain and hold an EU
Lending Passport for so long as the laws and regulations governing members of
the European Union provide for EU Lending Passports and/or (y) otherwise have
the ability to fund a Borrowing and satisfy its duties and obligations under the
European Tranche in a Borrower’s jurisdiction of organization (so long as such
Borrower is entitled to request extensions of credit under the European
Tranche), including, without limitation, having a local branch in any such
jurisdiction of organization. Each Person that becomes a Lender hereunder with a
European Tranche Commitment pursuant to the assignment provisions of
Section 11.04 shall certify in its Assignment and Assumption that it possesses
an EU Lending Passport and/or satisfies the requirements of the foregoing clause
(y). In the event EU Lending Passports are no longer available, including,
without limitation, as a result of changes in applicable laws or regulations, or
a Lender is prohibited from extending credit to a Borrower from a previously
permitted jurisdiction into a previously permitted jurisdiction, or if adverse
tax consequences result from such Loans or other financial accommodations
remaining outstanding, then no Lender shall be required to make or maintain
Loans or other financial accommodations under the European Tranche in
contravention of applicable laws and regulations or if such adverse tax

58



--------------------------------------------------------------------------------



 



consequences remain outstanding, and the applicable Borrowers shall repay all
Obligations arising in connection therewith as required to prevent any
contravention of such laws and regulations.
          SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.19, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified in Schedule 2.20 or, in any
such case, to such other account as the Applicable Agent shall from time to time
specify in a notice delivered to the Company, except payments to be made
directly to the Issuing Bank or a Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.19 and 11.03
shall be made directly to the Persons entitled thereto and payments pursuant to
the other Loan Documents shall be made to the Persons specified therein. The
Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under any Loan Document of principal or interest in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; and all other payments hereunder or under any other
Loan Document shall be made in US Dollars, except as otherwise expressly
provided. Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the applicable Borrower) or (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agents and the Issuing Bank from the Borrowers (other than in connection
with Swap Agreements), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrowers (other than in connection with Swap
Agreements), third, to pay interest then due and payable on the Loans ratably,
fourth, pro rata, to prepay principal on the Loans and unreimbursed LC
Disbursements (with amounts applied to the US Tranche Term Loans applied to
installments of the US Tranche Term Loans on a pro rata basis) and the payment
of any Secured Obligations owing with respect to Swap

59



--------------------------------------------------------------------------------



 



Agreements, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to any Agent or any Lender by
the Loan Parties. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the applicable Borrower, or unless a Default is
in existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrowers shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 11.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of US Tranche Revolving Borrowings made hereunder whether made
following a request by the Company pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from any deposit account of any
Borrower maintained with an Agent. The Borrowers hereby irrevocably authorize
(i) the Administrative Agent to make a US Tranche Revolving Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute US Tranche Revolving Loans (and that all
such Borrowings shall be deemed to have been requested pursuant to Section 2.03)
and (ii) the Agents to charge any deposit account of the Borrowers maintained
with the Agents for each payment of principal, interest and fees as it becomes
due hereunder or any other amount due under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans, participations in LC Disbursements and Swingline
Loans, as the case may be, and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans,
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, participations in
LC Disbursements and Swingline Loans to any assignee or participant, other than
to the Company or any Subsidiary or Affiliate thereof (as to which the

60



--------------------------------------------------------------------------------



 



provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (e) Unless the Applicable Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due for the account
of all or certain of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Bank, as the case may be, severally agrees to repay to the
Applicable Agent forthwith on demand the amount so distributed to such Lender or
the Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Applicable Agent, at a rate determined by the Applicable Agent in accordance
with banking industry practices on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it to any Agent pursuant to this Agreement, then the Agents may, in their
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by them for the account of such Lender to satisfy such
Lender’s obligations to the Agents until all such unsatisfied obligations are
fully paid.
          SECTION 2.21. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, or if any
Lender fails to grant a consent in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement requiring the
consent of each Lender or each affected Lender as contemplated by Section 11.02
but the consent of the Required Lenders or (giving effect to this
Section 2.21(b)) each other affected Lender, respectively, is obtained, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04),

61



--------------------------------------------------------------------------------



 



all its interests, rights and obligations under the Loan Documents to an
assignee that shall assume such obligations (or, in the case of any change,
waiver, discharge or termination of the provisions of this Agreement that
requires the consent of Lenders of a particular class or type of Loans and
Commitments, all its interests, rights and obligations under the Loan Documents
in respect of such class or type) (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent (and if a US
Tranche Revolving Commitment or a European Tranche Commitment is being assigned,
the Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts)
(or, in the case of any change, waiver, discharge or termination of the
provisions of this Agreement that requires the consent of Lenders of a
particular class or type of Loans, payment equal to the aggregate amount of
outstanding Loans of such class or type owed to such replaced Lender (together
with all other amounts owed to such replaced Lender as a holder of such class or
type of Loans)) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Company and its
Material Subsidiaries is duly organized, validly existing and in good standing
(to the extent that such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; provided, that this provision
shall not restrict any transaction otherwise permitted under Section 6.03.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate (or other) and, if required, stockholder or shareholder
action. Each Loan Document has been duly executed and delivered by each Loan
Party party thereto and constitutes a legal, valid and binding obligation of
each such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other

62



--------------------------------------------------------------------------------



 



laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate in
any material respect any applicable law or regulation applicable to the Company
or its Subsidiaries and will not violate the charter, by-laws or other
organizational or constitutional documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (c) except as would not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries (other than the Lien
created by the Collateral Documents).
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows for the Company and its
Subsidiaries (i) as of and for the fiscal year ended December 31, 2005, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2006, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) Since December 31, 2005, there has been no material adverse change
in the business, assets, property or financial condition of the Company and its
Subsidiaries, taken as a whole.
          (c) The Company has heretofore furnished to the Lenders a consolidated
balance sheet and statements of income, stockholders equity and cash flows for
Spectrum and its Subsidiaries (i) as of and for the fiscal year ended
December 31, 2005, reported on by KPMG LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
June 30, 2006. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Spectrum and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
          (d) As of the Effective Date, since March 31, 2005, there has not
occurred any event, change or circumstance that has had or would reasonably be
expected to have a Spectrum Material Adverse Effect.
          (e) The Company has heretofore furnished to the Lenders a pro forma
capitalization table as of June 30, 2006, giving effect to the Spectrum
Acquisition as if

63



--------------------------------------------------------------------------------



 




consummated on such date, along with pro forma Consolidated EBITDA for the
twelve-month period ended June 30, 2006, giving credit to the consolidated
EBITDA of Spectrum for such period. Such pro forma financial data were prepared
in good faith based upon estimates and assumptions the Company believes to be
reasonable as of the Effective Date.
          (f) The Company has heretofore furnished to the Lenders forecasted
consolidated balance sheets and statements of income, stockholders equity and
cash flows for the five-year period beginning on January 1, 2006, in each case
prepared on a basis consistent with the financial statements described in
Section 3.04(a) and the estimates and assumptions stated therein, all of which
the Company believes to be reasonable and, as of the Effective Date, reflect the
Company’s good faith and reasonable estimates of the future financial
performance of the Company and its Subsidiaries for such period; provided that
(i) such forecasts are subject to significant uncertainties and contingencies,
which may be beyond the Company’s and its Subsidiaries’ control, (ii) no
assurances are given that the results forecasted in any such projections will be
realized and (iii) the actual results may differ from the forecasted results set
forth in such projections and such differences may be material.
          SECTION 3.05. Properties; Insurance. (a) Each of the Company and its
Material Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
          (b) Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          (c) Each of the Company and its Subsidiaries maintains, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each of the Company and its Subsidiaries may self-insure to the same extent
as other companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or each such Subsidiary, as
applicable, operates.
          SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
          (b) Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Company

64



--------------------------------------------------------------------------------



 




nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) There are no labor controversies pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          SECTION 3.08. Investment Company Status. Neither the Company nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP, or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred, and no ERISA Event
with respect to any Plan is reasonably expected to occur, that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the
Effective Date, Schedule 3.11 sets forth all of the Company’s Subsidiaries, the
jurisdiction of organization of each of its Subsidiaries and the identity of the
holders of all shares or other interests of each class of Equity Interests of
each of its Subsidiaries.
          SECTION 3.12. Solvency. As of the Effective Date, both before and
after giving effect to (a) the Transactions to be consummated on the Effective
Date and (b) the payment and accrual of all fees, costs and expenses in
connection therewith, the Company and its Subsidiaries, on a consolidated basis,
are and will be Solvent.
          SECTION 3.13. Disclosure. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other written
information furnished by or on behalf of the Company to any Agent, the Issuing
Bank or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other

65



--------------------------------------------------------------------------------



 




information so furnished or publicly available in periodic and other reports,
proxy statements and other materials filed by the Company or any Subsidiary with
the Securities and Exchange Commission), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood and agreed that (i) such projected financial
information is subject to significant uncertainties and contingencies, which may
be beyond the Company’s and its Subsidiaries’ control, (ii) no assurances are
given that the results forecasted in any such projected financial information
will be realized and (iii) the actual results may differ from the forecasted
results set forth in such projected financial information and such differences
may be material).
          SECTION 3.14. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
          SECTION 3.15. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Holders
of Secured Obligations, and, to the extent required by the Security Agreements,
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Permitted Encumbrances and other Liens permitted under this
Agreement and (b) Liens perfected only by possession (including possession of
any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
          SECTION 3.16. Material Subsidiaries. As of the Effective Date, on a
pro forma basis after giving effect to the Spectrum Acquisition, the direct and
indirect Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of
the Company and the Subsidiary Guarantors set forth on Schedule 3.16, together
with the Company, (i) generated at least 85% of Adjusted Consolidated EBITDA
during the four fiscal quarter period ended June 30, 2006 and (ii) owned assets
(other than Equity Interests in Subsidiaries) representing at least 85% of the
consolidated assets of the Company and its Subsidiaries as of June 30, 2006.
Each Compliance Certificate delivered hereunder designates as Material
Subsidiaries direct and indirect Domestic Subsidiaries of the Company and direct
Foreign Subsidiaries of the Company and the Subsidiary Guarantors that, as of
the end of the applicable fiscal quarter (in the case of a Compliance
Certificate delivered pursuant to Section 5.01(c)) or as of the date of the
applicable Permitted Acquisition after giving effect to such acquisition on a
pro forma basis (in the case of a Compliance Certificate delivered in connection
with a Permitted Acquisition), (i) generated at least 85% of Adjusted
Consolidated EBITDA during the most recent four fiscal quarter period for which
financial statements have been provided by the Company pursuant to Section 5.01
and (ii) owned assets (other than Equity Interests in Subsidiaries) representing
at least 85% of the consolidated assets of the Company and its Subsidiaries as
of the end of such period.

66



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. This Agreement and the obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
          (b) The Administrative Agent shall have received, in form and
substance reasonably acceptable to it, a fully executed copy of the Subsidiary
Guarantee Agreement and each Collateral Document set forth in Exhibit B hereto.
          (c) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel for the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinion. The
Administrative Agent shall also have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Eversheds LLP, special English counsel to the Borrowers, in form and
substance reasonably acceptable to the Administrative Agent and covering such
matters relating to this Agreement as the Administrative Agent shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.
          (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers and
the Initial Subsidiary Guarantors, the authorization of the Transactions and any
other legal matters relating to the Borrowers or any Initial Subsidiary
Guarantor, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, including
all of the agreements, documents and instruments set forth in Exhibit B hereto.
          (e) The Administrative Agent shall have received (i) a certificate,
dated the Effective Date and signed by a Financial Officer, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 (after giving effect to the Spectrum Acquisition) and (ii) a
certificate, dated the Effective Date and signed by a Financial Officer,
certifying that as of the Effective Date, both before and

67



--------------------------------------------------------------------------------



 



after giving effect to (a) the Transactions to be consummated on the Effective
Date and (b) the payment and accrual of all fees, costs and expenses in
connection therewith, the Company and its Subsidiaries, on a consolidated basis,
are and will be Solvent.
          (f) The Lenders shall have received the financial statements
referenced in Section 3.04(a), (c), (e) and (f).
          (g) The Administrative Agent shall have received, in form and
substance reasonably acceptable to it, a certificate, dated the Effective Date
and signed by a Financial Officer, setting forth reasonably detailed
calculations demonstrating that, as of the Effective Date, the Total Leverage
Ratio is equal to or less than 1.75 to 1.00 and the Fixed Charge Coverage Ratio
is equal to or greater than 1.25 to 1.00, which calculations shall give effect
to the Transactions occurring on the Effective Date on a pro forma basis and
shall otherwise be prepared in a manner reasonably acceptable to the
Administrative Agent.
          (h) The Administrative Agent shall have received a true and correct
copy of the Spectrum Acquisition Agreement (as amended through the Effective
Date; provided, that such agreement shall not have been amended in any manner
adverse to the Administrative Agent and the Lenders without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld)).
          (i) The Administrative Agent, the Lead Arranger and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable and documented out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.
          (j) The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended).
          (k) Without in any way limiting any of the foregoing conditions
relating to the Spectrum Acquisition, the Spectrum Acquisition shall be
consummated on the Effective Date concurrently with the funding of the initial
Loans hereunder and substantially in accordance with the Spectrum Acquisition
Agreement.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

68



--------------------------------------------------------------------------------



 



          (a) The representations and warranties of the Loan Parties set forth
in each Loan Document (except, with respect to the Loans made and Letters of
Credit issued on the Effective Date, the representation and warranty set forth
in Section 3.04(b)) shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent (who shall deliver to each Lender):
          (a) within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided, that the Company shall be
deemed to have delivered the foregoing to the Administrative Agent and the
Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative Agent
and the Lenders without charge, or has been made available on the Company’s
website www.insight.com, and the delivery date therefor shall be deemed to be
the first day on which such information is available to the Administrative Agent
and the Lenders

69



--------------------------------------------------------------------------------



 



on one of such web pages; provided, further, that the Company will promptly
notify the Administrative Agent (who shall notify the Lenders) of each posting
to such sites upon the occurrence thereof. In order to provide such notices
promptly, the Company agrees that it shall register the Administrative Agent in
the appropriate Company databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Administrative Agent) on the applicable filing dates;
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated balance
sheet and related unaudited statements of operations, stockholders’ equity, and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the Company shall be deemed to have
delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Article VI, (iii) setting forth the Material Subsidiaries as of the end of
the applicable fiscal period and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
          (d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial

70



--------------------------------------------------------------------------------



 



statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.10
(which certificate may be limited to the extent required by accounting rules or
guidelines);
          (e) within 45 days after the end of each fiscal year of the Company,
consolidated financial projections for the Company and its Subsidiaries for the
next three (3) fiscal years prepared in good faith in accordance with prior
practice of the Company;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with national securities exchanges, or distributed by the Company
or any Subsidiary thereof to its shareholders generally, as the case may be;
provided, that the Company shall be deemed to have delivered the foregoing to
the Administrative Agent and the Lenders if such information has been filed with
the Securities and Exchange Commission and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, or has
been made available on the Company’s website www.insight.com, and the delivery
date therefor shall be deemed to be the first day on which such information is
available to the Administrative Agent and the Lenders on one of such web pages;
provided, further, that the Company will promptly notify the Administrative
Agent (who shall notify the Lenders) of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, the Company
agrees that it shall register the Administrative Agent in the appropriate
Company databases necessary to cause such notices to be sent automatically to
the Administrative Agent (including, without limitation, by e-mail to e-mail
addresses agreed upon by the Administrative Agent) on the applicable filing
dates;
          (g) promptly following any request therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S.A. Patriot Act and (if applicable) the Money Laundering Regulations 2003 of
the United Kingdom (as amended); and
          (h) promptly following any request therefor, such other information
regarding the operations, business affairs or financial condition of the Company
or any Subsidiary, or compliance with the terms of this Agreement, as any Agent
or any Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent (who shall deliver to each Lender) prompt written
notice of the following:
          (a) the occurrence of any Default;

71



--------------------------------------------------------------------------------



 



          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
          (d) any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except for such rights, licenses, permits,
privileges and franchises the loss of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution or other transaction permitted under
Section 6.03.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its Tax liabilities, that, if not paid, would
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition (ordinary wear and tear and casualty events excepted), and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Company will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent, upon reasonable
prior notice and

72



--------------------------------------------------------------------------------



 




during reasonable business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested (provided that
in no event shall there be more than one such visit or inspection per calendar
year except during the continuance of an Event of Default). Notwithstanding
anything to the contrary in this Section 5.06, none of the Company or any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making of extracts, or discussion of, any documents, information or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
its designated representative) is then prohibited by law or any agreement
binding on the Company or any of its Subsidiaries or (iii) is subject to
attorney-client or similar privilege constitutes attorney work-product. The
Administrative Agent shall, upon the request of any Lender, provide to such
Lender the written report, if any, prepared by the Administrative Agent with
respect to any such visit or inspection.
          SECTION 5.07. Compliance with Laws. The Company will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower
will, and will cause its Subsidiaries to, use the proceeds of the Loans and the
Letters of Credit, as applicable, for the Spectrum Acquisition (in the case of
the Company), for working capital and for general corporate purposes, including
Permitted Acquisitions. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
          SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors.
The Company shall execute or shall cause to be executed:
          (a) following the date on which (i) any Person becomes a Material
Subsidiary of the Company pursuant to a Permitted Acquisition or (ii) any Person
is initially designated as a Material Subsidiary in a certificate delivered
pursuant to Section 5.01(c), in each case as soon as practicable but in any
event within thirty (30) days (or such longer period as the Administrative Agent
shall agree) following such date, if such Person is a Domestic Subsidiary, (a) a
Pledge Agreement (or supplement thereto) in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations with respect to all of the
Equity Interests of such Person owned by the Company and its Domestic
Subsidiaries that are Subsidiary Guarantors in substantially the form of the
Pledge Agreement(s) executed on the Effective Date; (b) a supplement to the
Subsidiary Guarantee Agreement pursuant to which such Domestic Subsidiary shall
become a Subsidiary Guarantor; (c) a Subsidiary Security Agreement in
substantially the form executed on the Effective Date (or a supplement thereto)
pursuant to which such Subsidiary shall grant the Administrative Agent for the
benefit of the Holders of Secured Obligations, a first priority perfected
security interest in substantially all of its assets, and the other documents
required thereby; (d) a Subsidiary Pledge Agreement in substantially the form
executed on the Effective

73



--------------------------------------------------------------------------------



 



Date (or a supplement thereto) pursuant to which such Subsidiary shall grant the
Administrative Agent for the benefit of the Holders of Secured Obligations, a
first priority perfected security interest in the Equity Interests of its direct
Subsidiaries (but not in excess of 65% (in vote and value) of all of the
outstanding Equity Interests of its direct Foreign Subsidiaries), and the other
documents required thereby; and (e) if requested by the Administrative Agent or
the Required Lenders, Collateral Documents in respect of such Domestic
Subsidiary’s owned real property, in each case to provide the Administrative
Agent with a first priority perfected security interest therein and Lien
thereon;
          (b) following the date on which (i) any Person becomes a Material
Subsidiary of the Borrower pursuant to a Permitted Acquisition, (ii) any Person
becomes the German Borrower (if such Person is a direct Subsidiary of the
Company or a Domestic Subsidiary) or (iii) any Person is initially designated as
a Material Subsidiary in a certificate delivered pursuant to Section 5.01(c), in
each case as soon as practicable but in any event within thirty (30) days (or
such longer period as the Administrative Agent shall agree) following such date,
if such Person is a Foreign Subsidiary, upon the request of the Administrative
Agent, as soon as practicable but in any event within thirty (30) days (or such
longer period of time as the Administrative Agent shall agree) following such
date, a pledge agreement or share mortgage in favor of the Administrative Agent,
for the benefit of the Holders of Secured Obligations, governed by the law of
the jurisdiction of organization of such Foreign Subsidiary with respect to 65%
(in vote and value) of all of the outstanding Equity Interests of such Foreign
Subsidiary to the extent owned by the Company or a Subsidiary Guarantor;
provided, that if at any time any such Foreign Subsidiary issues or causes to be
issued Equity Interests, such that the aggregate amount of the Equity Interests
of such Foreign Subsidiary pledged to the Administrative Agent for the benefit
of the Holders of Secured Obligations is less than 65% (in vote or value) of all
of the outstanding Equity Interests of such Person to the extent owned by the
Company or a Subsidiary Guarantor, the Company shall (A) promptly notify the
Administrative Agent of such deficiency and (B) deliver or cause to be delivered
any agreements, instruments, certificates and other documents as the
Administrative Agent may reasonably request all in form and substance reasonably
satisfactory to the Administrative Agent, in order to cause all of the Equity
Interests of such Foreign Subsidiary owned by the Company and the Subsidiary
Guarantors (but not in excess of 65% (in vote or value) of all of the
outstanding Equity Interests thereof) to be pledged to the Administrative Agent
for the benefit of the Holders of Secured Obligations; provided further, that if
at any time any such Foreign Subsidiary redeems or acquires, or causes to be
redeemed or acquired, Equity Interests in such Foreign Subsidiary, such that the
aggregate amount of the Equity Interests of such Foreign Subsidiary pledged to
the Administrative Agent for the benefit of the Holders of Secured Obligations
would be greater than or equal to 65% (in vote or value) of all of the
outstanding Equity Interests of such Person, taking into account such redemption
or acquisition, the Company shall (A) notify the Administrative Agent of the
intent to effect such redemption or acquisition at least thirty (30) days (or
such shorter period of time as the Administrative Agent shall agree) prior to
the effectiveness thereof, and (B) the Administrative Agent shall, on or prior
to the date

74



--------------------------------------------------------------------------------



 



of such redemption or acquisition, deliver or cause to be delivered any
agreements, instruments, certificates and other documents as the Company may
reasonably request, all in form and substance reasonably satisfactory to the
Company and the Administrative Agent, evidencing a release of a sufficient
number of the Equity Interests of such Foreign Subsidiary, taking into account
such redemption or acquisition, from any pledge, mortgage, lien or other
encumbrance imposed under the Pledge Agreements, Security Agreement and other
Collateral Documents such that, taking into account such Equity Interests
redeemed or acquired and such Equity Interests released, the aggregate Equity
Interests in such Foreign Subsidiary that remain subject to any such pledge,
mortgage or encumbrance do not exceed 65% (in vote or value) of all of the
outstanding Equity Interests in such Foreign Subsidiary; and
          (c) in either such case as provided above in this Section 5.09 the
Company shall deliver or cause to be delivered to the Administrative Agent all
such Pledge Agreements, supplements to the Subsidiary Guarantee Agreement,
Security Agreements and other Collateral Documents, together with appropriate
corporate resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Collateral related thereto.
Notwithstanding the foregoing requirements of this Section 5.09:
     (i) no Receivables Entity shall be required to enter into the Subsidiary
Guarantee Agreement or the Subsidiary Security Agreement or otherwise guaranty
the Secured Obligations or grant security interests in its property to the
Administrative Agent hereunder or in connection herewith so long as such
Receivables Entity is subject to a Permitted Receivables Facility; and
     (ii) the Company, by October 31, 2006 (or such later date as the
Administrative Agent shall agree), shall cause 65% (but no more than 65%) of the
Equity Interests of the following Foreign Subsidiaries to be pledged to the
Administrative Agent for the benefit of the Lenders, pursuant to pledge
documentation in form and substance reasonably acceptable to the Administrative
Agent: Software Spectrum Canada, Ltd. and Insight Direct (UK) Limited.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of

75



--------------------------------------------------------------------------------



 



Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (c) Indebtedness owing by (i) the Company to any Subsidiary, (ii) any
European Borrower to any Subsidiary, (iii) any Foreign Subsidiary to a European
Borrower so long as the aggregate principal amount of all such Indebtedness
under this clause (iii) at no time exceeds $25,000,000 in the aggregate, or
(iv) to the extent not governed by clause (i) through (iii), any Subsidiary to
the Company or any other Subsidiary; provided, that Indebtedness of any Foreign
Subsidiary to the Company or any Subsidiary Guarantor shall be subject to
Section 6.04;
     (d) Guarantees by (i) the Company of Indebtedness owing by a Subsidiary,
(ii) any European Borrower of Indebtedness owing by a Foreign Subsidiary so long
as the aggregate principal amount of Indebtedness being guaranteed and subject
to this clause (ii) does not exceed $25,000,000 at any time, or (ii) to the
extent not governed by clauses (i) or (ii), a Subsidiary of Indebtedness owing
by the Company or any other Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01 and (B) Guarantees by the Company
or any Subsidiary Guarantor of Indebtedness of any Foreign Subsidiary shall be
subject to Section 6.04;
     (e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided, that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;
     (f) Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided, that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate principal amount of
$250,000,000 at any time outstanding;
     (g) Indebtedness of the Company or any of its Subsidiaries incurred
pursuant to Vendor Trade Programs;

76



--------------------------------------------------------------------------------



 



     (h) Attributable Debt in respect Sale and Leaseback Transactions permitted
by Section 6.09;
     (i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition or other investment permitted under Section 6.04 which was
not incurred in contemplation of such Permitted Acquisition or other investment,
so long as, determined on a pro forma basis prior to such Acquired Entity
becoming a Subsidiary of the Company, the addition of such Indebtedness to the
consolidated Indebtedness of the Company and its Subsidiaries does not cause an
Event of Default under Section 6.10 or any other term or provision of this
Agreement;
     (j) Indebtedness incurred by the Company or any of its Subsidiaries arising
from agreements providing for indemnification related to sales or goods or
adjustment of purchase price or similar obligations in any case incurred in
connection with the disposition of any business, assets or Subsidiary of the
Company;
     (k) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid, customs, government, judgment, appeal and surety bonds and
other obligations of a similar nature, in each case in the ordinary course of
business;
     (l) Indebtedness representing deferred compensation to employees of the
Company or any of its Subsidiaries incurred in the ordinary course of business;
     (m) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 6.04;
     (n) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;
     (o) Indebtedness in respect of Swap Agreements not prohibited hereunder;
and
     (p) other unsecured Indebtedness not governed by clauses (a) through (o) of
this Section 6.01 so long as the aggregate principal amount thereof at no time
exceeds $25,000,000.
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;

77



--------------------------------------------------------------------------------



 



     (b) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
     (e) Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under clauses (b), (c) or (d)
above; provided, that (i) such Indebtedness is not secured by any additional
assets and (ii) the amount of such Indebtedness secured by any such Lien is not
increased;
     (f) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.09;
     (g) Liens in connection with or to secure Indebtedness permitted under
Section 6.01 that arise under Permitted Receivables Facilities or Vendor Trade
Programs so long as the parties to each such Permitted Receivables Facility or
Vendor Trade Program are bound by, and such Liens are subject to, the
Intercreditor Agreement;
     (h) Liens that are contractual rights of set-off;
     (i) licenses, sublicenses, leases or subleases granted to or from others
that do not interfere in any material respect with the business of the Company
or any Subsidiary; and
     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods.

78



--------------------------------------------------------------------------------



 



          SECTION 6.03. Fundamental Changes. The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise make any disposition of its property or the Equity Interests
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:
     (a) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;
     (b) the Company and its Subsidiaries may sell, transfer or otherwise
dispose of excess, damaged, obsolete or worn out assets and scrap in the
ordinary course of business;
     (c) the Company and its Subsidiaries may enter into and consummate
Permitted Acquisitions;
     (d) (i) any Person may merge into the Company in a transaction where the
Company is the survivor thereof, (ii) any Person (other than the Company) may
merge into a Subsidiary Guarantor where such Subsidiary Guarantor is the
survivor thereof, (iii) any Person (other than the Company or a Subsidiary
Guarantor) may merge into any European Borrower where such European Borrower is
the survivor thereof, (iv) any Person (other than a Loan Party) may merge into
any other Foreign Subsidiary and (v) any Immaterial Subsidiary may merge into
any other Immaterial Subsidiary; provided, that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04; provided, further,
that neither Spectrum nor any Subsidiary thereof shall merge with or into any
Receivables Seller.
     (e) (i) the Company may sell or transfer assets to any Subsidiary
Guarantor, (ii) any Subsidiary may sell or transfer assets to the Company or any
Subsidiary Guarantor, (iii) any European Borrower may sell or transfer assets to
any Foreign Subsidiary so long as the aggregate consideration for all such sales
and transfers governed by this clause (iii) does not exceed $10,000,000 at any
time, and (iv) to the extent not governed by clauses (i) through (iii) above,
any Foreign Subsidiary or Immaterial Subsidiary may sell or transfer assets to
the Company or any other Subsidiary; provided, that neither Spectrum nor any
Subsidiary thereof shall sell or transfer any Receivables, directly or
indirectly, to any Receivables Seller.
     (f) the Company or any Subsidiary may (i) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $250,000,000) and (ii) sell or discount, in each case without recourse
and in the ordinary course of business, overdue accounts receivable arising in
the ordinary course of business, in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

79



--------------------------------------------------------------------------------



 



     (g) if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, any Subsidiary that is
not a Borrower may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders;
     (h) the Company or any Subsidiary may (i) sell Permitted Investments in the
ordinary course of business, (ii) license intellectual property in the ordinary
course of business and (iii) dispose of or abandon intellectual property that
is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or useful in the conduct of the business of the Company
and its Subsidiaries taken as a whole;
     (i) any sale of assets pursuant to a Sale and Leaseback Transaction
permitted by Section 6.09;
     (j) any lease or sub-lease of property in the ordinary course of business
that would not materially interfere with the required use of such property by
the Company or its Subsidiaries; and
     (k) the Company or any Subsidiary may engage in a sale or transfer of any
assets not described above so long as such assets, when taken together with all
other assets sold or transferred pursuant to this clause (k) in any fiscal year,
does not constitute a Substantial Portion of the assets of the Company and its
Subsidiaries.
In addition to the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business if as a
result thereof the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business of the Company and its Subsidiaries on the Effective
Date.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly-owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:
          (a) Permitted Acquisitions; provided, that the Company shall comply
with Section 5.09 following any such Permitted Acquisition;
          (b) Permitted Investments;
          (c) existing investments in Subsidiaries and other investments in
existence on the date hereof and described in Schedule 6.04;

80



--------------------------------------------------------------------------------



 



          (d) investments made by the Company and the Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that the aggregate amount
of such investments by the Company and Subsidiary Guarantors in Foreign
Subsidiaries (together with outstanding intercompany loans permitted under the
proviso to paragraph (e) below and outstanding Guarantees permitted under the
proviso to paragraph (f) below) shall not exceed $50,000,000 at any time
outstanding; provided, further, that investments made by the European Borrowers
in Equity Interests in their respective Foreign Subsidiaries shall not exceed
$25,000,000 at any time outstanding;
          (e) loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary; provided that the
amount of such loans and advances made by the Company and Subsidiary Guarantors
to Foreign Subsidiaries (together with outstanding investments permitted under
the proviso to paragraph (d) above and outstanding Guarantees permitted under
the proviso to paragraph (f) below) shall not exceed $50,000,000 at any time
outstanding; provided, further, that loans made by the European Borrowers to
Foreign Subsidiaries shall be limited by Section 6.01; provided, further, that
no such loan or advance shall contravene the provisions of Section 151 of the
English Companies Act 1985.
          (f) Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Foreign
Subsidiaries that is Guaranteed by the Company or any Subsidiary Guarantor
(together with outstanding investments permitted under the proviso to paragraph
(d) above and outstanding intercompany loans permitted under the proviso to
paragraph (e) above) shall not exceed $50,000,000 at any time outstanding;
provided, further, that guarantees made by the European Borrowers in respect of
Foreign Subsidiaries shall be limited by Section 6.01;
          (g) Guarantees by the Company or any Subsidiary of operating leases or
of other obligations that do not constitute Indebtedness, in each case entered
into by the Company or any Subsidiary in the ordinary course of business;
          (h) extensions of trade credit in the ordinary course of business;
          (i) Investments of the Company or any Subsidiary under Swap Agreements
permitted hereunder;
          (j) loans and advances to employees, officers and directors of the
Company or any of its Subsidiaries in the ordinary course of business in an
aggregate amount (for the Company and all Subsidiaries) not to exceed $1,000,000
at any one time outstanding; and
          (k) other investments (whether in capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing), loans or advances, Guarantees or other
investments and interests) not exceeding $5,000,000 at any time outstanding
(determined as the

81



--------------------------------------------------------------------------------



 



amount originally advanced, loaned or otherwise invested, less any returns on
the respective investment not to exceed the original amount invested).
          SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Company
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) (i) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (ii) a Subsidiary
may make distributions to allow for the payment of any Federal, state, local, or
foreign Taxes that are due and payable by any group of corporations that
includes the Subsidiary and with which the Subsidiary joins in filing any
consolidated, combined, unitary, or similar Tax Returns, determined as if the
Subsidiary filed such Tax Returns separately as the parent of an affiliated (or
similar) group that included the Subsidiary and its subsidiaries, (c) so long as
no Default exists at the time thereof, the Company may redeem, repurchase,
acquire or retire up to $50,000,000 in the aggregate of its outstanding Equity
Interests during the term of this Agreement and (d) the Company may declare and
pay distributions and dividends on its Equity Interests; provided, that, with
respect to the foregoing clause (d), (1) no Default shall exist before or after
giving effect to such distributions and dividends or be created as a result
thereof and (2) each cash dividend declared by the Company shall be made within
90 days of the declaration thereof.
          SECTION 6.07. Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and the Subsidiary Guarantors not involving any other Affiliate,
(c) transactions between or among the Foreign Subsidiaries not involving any
other Affiliate and (d) any transaction expressly permitted under this
Article VI.
          SECTION 6.08. Restrictive Agreements; Receivables Entities. The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions

82



--------------------------------------------------------------------------------



 




and conditions existing on the date hereof identified on Schedule 6.08 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to a Permitted Receivables Facility or Vendor Trade Programs
or to customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business and (vi) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof. No Receivables Entity shall be bound by any provision of this
Article VI so long as it constitutes a Receivables Entity and is subject to a
Permitted Receivables Facility.
          SECTION 6.09. Sale and Leaseback Transactions. The Company will not,
and will not will permit any Subsidiary to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Company or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Company or such Subsidiary acquires or completes the
construction of such fixed or capital asset; provided, however, that the
aggregate amount of Attributable Debt resulting from such transactions shall not
exceed $50,000,000 at any time.
          SECTION 6.10. Financial Covenants.
          (a) Maximum Total Leverage Ratio. The Company will not permit the
Total Leverage Ratio, determined as of the end of each of its fiscal quarters,
to exceed 2.50 to 1.00.
          (b) Minimum Fixed Charge Coverage Ratio. The Company will not permit
the Fixed Charge Coverage Ratio, determined as of the end of each of its fiscal
quarters, to be less than 1.25 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) (i) any Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise or (ii) the Company shall
fail to pay

83



--------------------------------------------------------------------------------



 



any reimbursement obligation in respect of any LC Disbursement within three
Business Days of the date the same shall become due and payable;
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
          (d) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to any
Borrower’s existence), 5.08, 5.09 or in Article VI;
          (e) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or in any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company (which notice will be given at the
request of any Lender);
          (f) the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace period with respect thereto, if any, set forth
in the agreement evidencing such Material Indebtedness);
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
administrative, receivership or similar law

84



--------------------------------------------------------------------------------



 



now or hereafter in effect or (ii) the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unwithdrawn for 90 days or an order or decree approving or
ordering any of the foregoing shall be entered;
          (i) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, administrative
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment or arrangement for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (j) the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more (i) judgments for the payment of money in an aggregate
amount in excess of $5,000,000 or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $5,000,000;
          (m) a Change in Control shall occur;
          (n) any Loan Document shall fail to remain in full force or effect
against the Company or any Subsidiary or any action shall be taken or shall be
failed to be taken by the Company or any Subsidiary to discontinue or to assert
the invalidity or unenforceability of, or which results in the discontinuation
or invalidity or unenforceability of, any Loan Document or any Lien in favor of
the Administrative Agent under the Loan Documents (with respect to Collateral
having an aggregate book value in excess of $500,000), or such Lien (with
respect to Collateral having an

85



--------------------------------------------------------------------------------



 



aggregate book value in excess of $500,000) shall not have the priority
contemplated by the Loan Documents; or
          (o) an event (such event, an “Off-Balance Sheet Trigger Event”) shall
occur which (i) permits the investors or purchasers in respect of Off-Balance
Sheet Liabilities of the Company or any Affiliate of the Company to require the
amortization or liquidation of such Off-Balance Sheet Liabilities and (x) such
Off-Balance Sheet Trigger Event shall not be remedied or waived within the later
to occur of the tenth day after the occurrence thereof or the expiry date of any
grace period related thereto under the agreement evidencing such Off-Balance
Sheet Liabilities, or (y) such investors shall require the amortization or
liquidation of such Off-Balance Sheet Liabilities as a result of such
Off-Balance Sheet Trigger Event, (ii) results in the termination of
reinvestments of collections or proceeds of receivables and related assets under
the agreements evidencing such Off-Balance Sheet Liabilities, or (iii) causes or
otherwise permits the replacement or substitution of the Company or any
Affiliate thereof as the servicer under the agreements evidencing such
Off-Balance Sheet Liabilities; provided, however, that this paragraph (o) shall
not apply on any date with respect to any voluntary request by the Company or an
Affiliate thereof for an above-described amortization, liquidation, or
termination of reinvestments so long as the aforementioned investors or
purchasers cannot independently require on such date such amortization,
liquidation or termination of reinvestments.
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any such principal or face amount not so declared to be due
and payable or required to be prepaid may thereafter be declared to be due and
payable or required to be prepaid), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to a Loan Party described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
ARTICLE VIII
The Agents
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
each Applicable Agent as its agent and authorizes such Applicable Agent to take
such actions on its

86



--------------------------------------------------------------------------------



 



behalf and to exercise such powers as are delegated to such Applicable Agent by
the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
          Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not such Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
          The Agents shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent or (vi) the perfection or priority of any
Lien securing the Obligations.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply

87



--------------------------------------------------------------------------------



 




to any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Bank (in the case of the Administrative Agent) and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank (in the case of a successor Administrative Agent), appoint a
successor Agent, which, in the case of the Administrative Agent shall be a bank
with an office in New York, New York, or an Affiliate of any such bank; and in
the case of the European Agent, shall be a bank with an office in London,
England, or an Affiliate of any such bank. The appointment of a successor
European Agent shall be subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld). Upon the acceptance of its appointment
as an Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between such
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          Each Lender authorizes the Administrative Agent to enter into the
Collateral Documents and to take all action contemplated thereby. Each Lender
agrees that no one (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents. In the event
that any collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Lenders any Loan Documents necessary or appropriate to grant and perfect a Lien
on such collateral in favor of the Administrative Agent on behalf of the
Lenders. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to permit the release of any Lien granted to or held by
the Administrative Agent upon any Collateral (i) as described in
Section 11.02(c); (ii) as permitted by, but only in accordance with,

88



--------------------------------------------------------------------------------



 




the terms of the applicable Loan Documents; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of collateral pursuant
hereto.
          Each Lender hereby authorizes the Administrative Agent to enter into
the Intercreditor Agreement and to take all actions with respect to such
agreement as contemplated hereunder or thereunder.
          No Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, a “Documentation Agent” or a “Lead Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, a “Documentation Agent” or a “Lead Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Lender. In addition to the agreement set forth above, each of the Lenders
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE IX
Collection Allocation Mechanism
          SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date,
(i) the Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) each US Tranche Revolving Lender shall immediately
be deemed to have acquired (and shall promptly make payment therefor to the
Administrative Agent in accordance with Section 2.04(c)) participations in the
Swingline Loans under the US Tranche in an amount equal to such Lender’s US
Tranche Revolving Percentage of each such Swingline Loan outstanding on such
date, (iii) each European Tranche Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the applicable Agent in
accordance with Section 2.04(c)) participations in the Swingline Loans under the
European Tranche in an amount equal to such Lender’s European Tranche Percentage
of each such Swingline Loan outstanding on such date, (iv) simultaneously with
the automatic conversions pursuant to clause (v) below (after giving effect to
clauses (ii) and (iii) above), the Lenders shall automatically and without
further act (and without regard to the provisions of Section 11.04) be deemed to
have exchanged interests in the Loans (other than the Swingline Loans) and
participations in Swingline Loans and Letters of Credit, such that in lieu of
the interest of each Lender in each Loan and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Borrower in respect of each such Loan and Letter of Credit), such Lender
shall hold an interest in every one of the Loans (other than the Swingline
Loans) and a participation in every one of the Swingline Loans and Letters of
Credit (including the

89



--------------------------------------------------------------------------------



 



Obligations of each Borrower in respect of each such Loan and each Reserve
Account established pursuant to Section 9.02 below), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof, and (v) simultaneously with the deemed exchange of interests
pursuant to clause (iv) above, the interests in the Loans to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the US Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Obligations shall
accrue and be payable in US Dollars at the rate otherwise applicable hereunder.
Each Lender and each Borrower hereby consents and agrees to the CAM Exchange,
and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Loan or any participation in any Swingline Loan or Letter of
Credit. Each Borrower and each Lender agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
evidencing its interests in the Loans so executed and delivered; provided,
however, that the failure of any Borrower to execute or deliver or of any Lender
to accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.
          (b) As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.
          SECTION 9.02. Letters of Credit. (a) In the event that on the CAM
Exchange Date any Letter of Credit shall be outstanding and undrawn in whole or
in part, or any L/C Disbursement shall not have been reimbursed by the Company
or with the proceeds of a Revolving Borrowing or Swingline Borrowing, each US
Tranche Revolving Lender shall promptly pay over to the Administrative Agent, in
immediately available funds, an amount in US Dollars equal to such Lender’s US
Tranche Revolving Percentage of such undrawn face amount or (to the extent it
has not already done so) such unreimbursed drawing, as applicable, together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the Administrative Agent at the rate that would be applicable
at the time to a US Tranche ABR Revolving Loan in a principal amount equal to
such undrawn face amount or unreimbursed drawing, as applicable. The
Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the US Tranche Revolving
Lenders as provided above. The Administrative Agent shall have sole dominion and
control over each Reserve Account, and the amounts deposited in each Reserve
Account shall be held in such Reserve Account until withdrawn as provided in

90



--------------------------------------------------------------------------------



 



paragraph (b), (c), (d) or (e) below. The Administrative Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage. The amounts held in each Lender’s Reserve Account shall be held as a
reserve against the LC Exposures, shall be the property of such Lender, shall
not constitute Loans to or give rise to any claim of or against any Borrower and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05.
          (b) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Issuing Bank, withdraw from the Reserve Account of each Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing or
payment, deposited in respect of such Letter of Credit and remaining on deposit
and deliver such amounts to the Issuing Bank in satisfaction of the
reimbursement obligations of the US Tranche Revolving Lenders under
Section 2.05(d) (but not of the Company under Section 2.05(e)). In the event
that any US Tranche Revolving Lender shall default on its obligation to pay over
any amount to the Administrative Agent as provided in this Section 9.02, the
Issuing Bank shall have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.05(d), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the Company’s reimbursement
obligations pursuant to Section 9.01. Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event that such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
          (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.
          (d) With the prior written approval of the Administrative Agent (not
to be unreasonably withheld), any Lender may withdraw the amount held in its
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, in the currency in which such drawing is
denominated, for the account of the Issuing Bank, on demand, its CAM Percentage
of such drawing or payment.
          (e) Pending the withdrawal by any Lender of any amounts from its
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in customary, highly-rated, short-term investments reasonably
acceptable to the Administrative Agent. Each Lender that has not withdrawn its
amounts in its Reserve Account as provided in paragraph (d) above shall have the
right, at intervals reasonably specified by the Administrative Agent, to
withdraw the earnings on

91



--------------------------------------------------------------------------------



 




investments so made by the Administrative Agent with amounts in its Reserve
Account and to retain such earnings for its own account.
          (f) Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement or any other Loan Document, to the extent the Company
has cash collateralized LC Exposure in respect of outstanding Letters of Credit
within five (5) Business Days after the date such cash collateralization is
required under the terms of this Agreement (including, without limitation,
Section 2.05(j)), no Lender shall be required to deposit any amount in a Reserve
Account or otherwise post any amount in respect of outstanding Letters of Credit
as contemplated by this Section 9.02. In the event any LC Exposure is not cash
collateralized as required under this Agreement and the Company does not post
required cash collateral within 5 Business Days after the date on which such
cash collateral was required to be posted, then the Lenders shall be required to
make deposits as and when contemplated in this Section 9.02 in the amount not
secured by cash collateral required to be posted under Section 2.05(j) or
otherwise.
ARTICLE X
Guarantee
          In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.
          The Company waives presentment to, demand of payment from and protest
to any Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of the
Company hereunder shall not be affected by (a) the failure of any Agent, Issuing
Bank or Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
          The Company further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Agent, Issuing Bank or Lender to
any balance of any deposit account or credit on the books of any Agent, Issuing
Bank or Lender in favor of any Borrower or any other Person.

92



--------------------------------------------------------------------------------



 



          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent, Issuing Bank or Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which any Agent, Issuing Bank or Lender may have at law or in equity
against the Company by virtue hereof, upon the failure of any other Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by any Agent, Issuing Bank
or Lender, forthwith pay, or cause to be paid, to the applicable Agent, Issuing
Bank or Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent, Issuing Bank or Lender, disadvantageous
to such Agent, Issuing Bank or Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and, as a separate and independent
obligation, shall indemnify each Agent, Issuing Bank and Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.
          Upon payment by the Company of any sums as provided above, all rights
of the Company against any Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Agents, the Issuing Bank and the
Lenders.
          Nothing shall discharge or satisfy the liability of the Company
hereunder except the full performance and payment of the Obligations.
ARTICLE XI
Miscellaneous
          SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be

93



--------------------------------------------------------------------------------



 



delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to any Borrower, to:
c/o Insight Enterprises, Inc.
1305 W. Auto Drive
Tempe, AZ 85284
Attn: Stanley Laybourne
Phone: (480) 350-1142
Fax: (480) 350-1411
With a copy to:
1305 W. Auto Drive
Tempe, AZ 85284
Attn: Mark N. Rogers, Esq.
Phone: (480) 333-3475
Fax: (480) 760-9068
     (ii) if to the Administrative Agent, to:
JPMorgan Chase Bank, National Association
10 South Dearborn, Floor 19
Mail Code: IL1-0010
Chicago, IL 60603-2003
Attn: John K. Beirne
Phone: (312) 385-7016
Fax: (312) 385-7097
     (iii) if to the European Agent, to:
J. P. Morgan Europe Limited
Mail Code: London Wall/9
125 London Wall, Floor 9, London EC2Y5AJ
United Kingdom
Attention: Manager of Loan & Agency Services
Fax: 44 207 7772360
(in each case with a copy to the Administrative Agent as provided in clause (ii)
above);

94



--------------------------------------------------------------------------------



 



     (iv) if to the Issuing Bank, to:
JPMorgan Chase Bank, National Association
Commercial Banking
201 N. Central Avenue, Floor 21
Mail Code: AZ1-1178
Phoenix, AZ 85004
Attn: Steve Krakoski
Phone: (602) 221-1360
Fax: (602) 221-1502
     (v) if to the US Tranche Swingline Lender, to:
JPMorgan Chase Bank, National Association
Loan and Agency Services Group
Mail Code: IL 1-0010
10 S. Dearborn St., 19th Floor
Chicago, IL 60603
Attention: Nanette Wilson
Phone: (312) 385-7084
Fax: (312) 385-7096
(with a copy to the European Agent as provided in clause (iii) above to the
extent a Swingline Loan is being made to a European Borrower);
     (vi) if to the European Tranche Swingline Lender, to:
J.P. Morgan Europe Limited
Mail Code: London Wall/9
125 London Wall, Floor 9
London EC2Y5AJ
United Kingdom
Attention: European Loan Operation
Fax: 44 207 492-3298
(in each case with a copy to the Administrative Agent as provided in clause (ii)
above and the European Agent as provided in clause (iii) above); and
     (vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Applicable Agent and the applicable Lender. Each Agent or the Company may, in
its discretion, agree to

95



--------------------------------------------------------------------------------



 



accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall:
     (i) increase any Commitment of any Lender without the written consent of
such Lender,
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,
     (iii) postpone the date of any scheduled payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,

96



--------------------------------------------------------------------------------



 



     (iv) change Section 2.05(c) or otherwise amend this Agreement in any manner
that would permit Letters of Credit having an expiration date later than that
specified in Section 2.05(c) without the written consent of each Lender,
     (v) change Section 2.20(b) or (c) or any other provision providing for the
pro rata nature of disbursements by or payments to Lenders, in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender (it being understood that any increase in the
total US Tranche Revolving Commitments or European Tranche Commitments pursuant
to Section 2.09 shall not be deemed to alter such pro rata sharing of payments),
     (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender,
     (vii) release the Company or all or substantially all of the Subsidiary
Guarantors from, its or their obligations under Article X or the Subsidiary
Guarantee Agreement without the written consent of each Lender,
     (viii) unless otherwise permitted hereunder, release all or substantially
all of the Collateral without the written consent of each Lender,
     (ix) change any provisions of Article IX without the written consent of
each Lender,
     (x) add any additional Subsidiary of the Company as a Borrower under any
Tranche without the written consent of each Lender; or
     (xi) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Tranche differently than those of Lenders holding Loans of any
other Tranche without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Tranche;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Issuing Bank or any Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of such Agent, the Issuing Bank or such Swingline Lender, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the US Tranche
Lenders (but not the European Tranche Lenders) or the European Tranche Lenders
(but not the US Tranche Lenders) may be effected by an agreement or agreements
in writing entered into by the Company and requisite percentage in interest of
the affected Tranche of Lenders. Notwithstanding the foregoing, any amendment to
this Agreement solely for the purpose of effecting an increase in the total
Commitments in any Tranche pursuant to Section 2.09 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent and any other
Applicable Agent, any Lender that has agreed to increase its Commitment in the
relevant

97



--------------------------------------------------------------------------------



 



Tranche and any Person that has agreed to become a Lender hereunder and to have
a Commitment in the relevant Tranche.
          (c) The Lenders hereby irrevocably authorize the Administrative Agent
to, and the Administrative Agent shall, release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, the expiration or termination of all Letters
of Credit and payment and satisfaction in full in cash of all Secured
Obligations (other than contingent indemnity obligations), (ii) constituting
property being sold or disposed of if the Company certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to the Company or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Agents and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
          SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
each Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with any Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided, however, that in no event shall the Company be required to
reimburse the Lenders for more than one counsel to the Administrative Agent (and
up to one local counsel in each applicable jurisdiction and regulatory counsel)
and one counsel for all of the other Lenders (and up to one local counsel in
each applicable jurisdiction and regulatory counsel), unless a Lender or its
counsel determines that it is impractical or inappropriate (or would create
actual or potential conflicts of interest) to not have individual counsel, in
which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.
          (b) The Company shall indemnify each Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and

98



--------------------------------------------------------------------------------



 




disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability arising out
of the operations or properties of the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to any Agent, the Issuing Bank or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, the Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the Issuing Bank or such Swingline Lender in its capacity as
such; and provided further that payment of any amount by any Lender pursuant to
this paragraph (c) shall not relieve the Company of its obligation to pay such
amount, and such Lender shall have a claim against the Company for such amount.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
10 days after written demand (accompanied by reasonable back-up documentation)
therefor.
          SECTION 11.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void)

99



--------------------------------------------------------------------------------



 



and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the Company; provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent and JPMorgan Chase Bank, National Association,
for so long as it constitutes an Issuing Bank; provided that (1) no consent of
the Administrative Agent shall be required for an assignment of a US Tranche
Term Loan to a Lender, an Affiliate of a Lender or Approved Fund and (2) no
consent of the Issuing Bank shall be required for an assignment of a US Tranche
Term Loan.
               (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Tranche, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the US Dollar Equivalent of
$5,000,000 in respect of Commitments or Loans under any Tranche, unless each of
the Company and the Administrative Agent otherwise consent, provided that no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Tranche of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

100



--------------------------------------------------------------------------------



 



     (D) the assignee, if it is not already a Lender under the applicable
Tranche, hereby represents and warrants for the benefit of the Borrowers, the
Agents and the Lenders that, as of the date of such assignment, it will comply
with Section 2.17(e) and (f) with respect to withholding tax on payments by the
Borrowers; and
     (E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Subsidiaries and their respective Securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
     For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.19 and 11.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, and principal amount of LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrowers, the
Agents, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, the other

101



--------------------------------------------------------------------------------



 



Agents, the Issuing Bank and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.20(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of any Borrower, any
Agent, the Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 2.19 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16, 2.17 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant undertakes, for the benefit of the Borrowers, to comply with
Section 2.17(e) and (f) as though it were a Lender.

102



--------------------------------------------------------------------------------



 



          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (e) Notwithstanding anything in this Section 11.04 to the contrary, no
Participant shall obtain any rights to enforce any provision of this Agreement
against the Company or any Borrower unless and until the Participant furnishes
the Company identifying information reasonably satisfactory to the Company and
agrees to be identified in the Register with respect to its participation in the
same manner as Loans and Commitments are maintained in the Register hereunder.
          SECTION 11.05. Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.19 and 11.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 11.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 11.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to

103



--------------------------------------------------------------------------------



 




the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.
          SECTION 11.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the Secured
Obligations of such Borrower now or hereafter existing and held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be binding (subject to appeal as provided by applicable law)
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.01, and each of the
Borrowers hereby appoints the Company as its agent for service of process.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

104



--------------------------------------------------------------------------------



 



          SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 11.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 11.12. Confidentiality. Each of the Agents, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY

105



--------------------------------------------------------------------------------



 




INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
AFFILIATES, AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
          SECTION 11.13. Conversion of Currencies.
          (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks.
          (a) Each Lender that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Borrower that pursuant to the requirements of the Act, it
is required to obtain, verify and record

106



--------------------------------------------------------------------------------



 




information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act.
          (b) If (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (ii) any change in the status of a Borrower
after the date of this Agreement; or (iii) a proposed assignment or transfer by
a Lender of any of its rights and obligations under this Agreement to a party
that is not a Lender prior to such assignment or transfer, obliges the European
Agent or any Lender (or, in the case of paragraph (iii) above, any prospective
new Lender) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, each Borrower shall promptly upon the request of the European
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the European Agent (for itself or
on behalf of any Lender) or any Lender (for itself or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new Lender) in
order for the European Agent, such Lender or, in the case of the event described
in paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents. Each
Lender shall promptly upon the request of the European Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the European Agent (for itself) in order for the European Agent to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents.
          SECTION 11.15. English Language. All certificates, instruments and
other documents to be delivered under or supplied in connection with this
Agreement shall be in the English language or shall attach a certified English
translation thereof, which translation shall be the governing version. Within
one month of the delivery of any financial statements or other information
written in a language other than English, the Company shall deliver to the
Administrative Agent and the Lenders sufficient copies for all the Lenders of an
English translation of such financial statements.
          SECTION 11.16. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Holders of Secured Obligations, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
          SECTION 11.17. Borrower Limitations. Other than the Company, each
Borrower shall only be liable for its Obligations (including, without
limitation, Loans extended to it) and shall not be liable for any other
Borrower’s Obligations. The Company shall be liable

107



--------------------------------------------------------------------------------



 




for all of the Borrowers’ Obligations. Each Subsidiary Guarantor shall guaranty
the repayment of all Obligations, irrespective of the Borrower that incurs such
Obligations.
ARTICLE XII
No Novation; References to this Agreement in Loan Documents
          SECTION 12.01. No Novation. It is the express intent of the parties
hereto that this Agreement (i) shall re-evidence the Company’s indebtedness
under the Existing Credit Agreement, (ii) is entered into in substitution for,
and not in payment of, the obligations of the Company under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Company’s indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents.
          SECTION 12.02. References to This Agreement In Loan Documents. Upon
the effectiveness of this Agreement, on and after the date hereof, each
reference in any other Loan Document to the Existing Credit Agreement (including
any reference therein to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring thereto) shall mean and be a
reference to this Agreement.
The remainder of this page is intentionally blank.

108



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

         
 
  INSIGHT ENTERPRISES, INC.,    
 
  as the Company    
 
       
 
  By: /s/ Richard A. Fennessy
 
   
 
  Name: Richard A. Fennessy    
 
  Title: Chief Executive Officer    
 
       
 
  INSIGHT DIRECT (UK) LTD.,    
 
  as the UK Borrower    
 
       
 
  By: /s/ Richard A. Fennessy
 
   
 
  Name: Richard A. Fennessy    
 
  Title: Director    

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



         
 
  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,    
 
  as a Lender and as Administrative Agent    
 
       
 
  By: /s/ Steven J. Krakoski
 
   
 
  Name: Steven J. Krakoski    
 
  Title: Senior Vice President
   
 
       
 
  J.P. MORGAN EUROPE LIMITED,    
 
  as a Lender and as European Agent    
 
       
 
  By: /s/ Paul F. Hogan
 
   
 
  Name: Paul F. Hogan    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  LASALLE BANK NATIONAL ASSOCIATION,    
 
  as a Lender and as Syndication Agent    
 
       
 
  By: /s/ Nate Palmer
 
   
 
  Name: Nate Palmer    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  U.S. BANK NATIONAL ASSOCIATION,    
 
  as a Lender and as Documentation Agent    
 
       
 
  By: /s/ Scott J. Bell
 
   
 
  Name: Scott J. Bell    
 
  Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  HSBC BANK USA, NATIONAL ASSOCIATION,    
 
  as a Lender    
 
       
 
  By: /s/ Steven F. Larsen
 
   
 
  Name: Steven F. Larsen    
 
  Title: First Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  WELLS FARGO BANK, NATIONAL ASSOCIATION,    
 
  as a Lender    
 
       
 
  By: /s/ Timothy J. Dillingham
 
   
 
  Name: Timothy J. Dillingham    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  COMERICA WEST INCORPORATED, as a Lender    
 
       
 
  By: /s/ Fatima Arshad
 
   
 
  Name: Fatima Arshad    
 
  Title: Corporate Banking Representative    

 



--------------------------------------------------------------------------------



 



         
 
  CALYON NEW YORK BRANCH, as a Lender    
 
       
 
  By: /s/ Dianne M. Scott
 
   
 
  Name: Dianne M. Scott    
 
  Title: Managing Director    
 
       
 
  By: /s/ F. Frank Herrerra
 
   
 
  Name: F. Frank Herrerra    
 
  Title: Director    

 